UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 55 Broadway New York, NY 10006 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: JUNE 30, 2013 Item 1. Reports to Stockholders The semi-annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 55 Broadway, New York, NY 10006, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about their Trustees. Equity & Bond Markets Overview FIRST INVESTORS LIFE SERIES FUNDS Dear Investor: We are pleased to provide you with our report for the first six months of 2013 (“the review period”). Economic Overview The year began with President Barack Obama and Congress coming to terms on New Year’s Day to avert the “fiscal cliff” which involved numerous potential tax increases and expiring tax provisions. Despite a drag from government spending as a result of this agreement, economic recovery in the U.S. continued at a slow but steady pace. Job creation picked up, as the consumer appeared to overcome headwinds, and housing showed signs of being a real driver of a continued recovery. Inflation remained muted. Following a relatively calm beginning of the review period, market volatility returned in May, as fears about central bank actions made investors increasingly skittish. Testimony from Federal Reserve (“the Fed”) Chairman Ben Bernanke and minutes from an earlier Federal Open Market Committee meeting raised fears that the central bank was on the verge of slowing down its program of purchasing Treasury and mortgage-backed securities. Worries about this so-called “tapering” intensified in June after the bank’s policy statement revealed the Fed had raised its projections of economic growth and said that it could begin taking its foot off the accelerator as early as September. The bond market, in particular, was hit hard by the realization that the Fed’s long period of very accommodative monetary policy could at last be coming to an end. The Equity Market The first half of 2013 was a strong one for stocks. Equities were weaker during the last month of the review period due to comments by the Fed related to the timing and pace of the end of its stimulus programs (“quantitative easing”). Powering results for equities were solid demand for stocks from investors and cash on the sidelines, coupled with resurgent earnings growth prospects and increases in corporate share repurchases. The powerful rally was achieved without the help of any money rotating from bonds into stocks. Any such action would simply add fuel to this year’s already robust move. 1 Equity & Bond Markets Overview (continued) FIRST INVESTORS LIFE SERIES FUNDS While potential Fed action was on everyone’s minds, only during the last month of the review period did the markets seem to pay attention. U.S. economic reports continued with uneven progress, as the pace of the current business cycle has been frustratingly below the Fed’s stated objectives. While manufacturing growth slowed, car sales and durable goods orders showed increases. Jobless claims were lower, but service sector employment weakened. Home sales remained robust despite a pickup in mortgage rates. Additionally, merger and acquisition activity has maintained its robust pace, helping support equity valuations. As of the end of the review period, the S&P 500 Index advanced 13.8%. The Dow Jones Industrial Index returned 15.2% for the period. The NASDAQ-OTC Composite was up 13.4%. Mid-cap stocks were up 14.6%, as represented by the S&P 400 Midcap Index. Small-cap stocks, as represented by the Russell 2000 Index, performed best, up 15.9%. (All returns are presented on a “total return” basis.) The Bond Market Benchmark interest rates were little changed in the first half of the review period. But interest rates moved sharply higher — and bond prices lower — in the second half in response to the likely change in Fed policy. For the review period, the benchmark 10-year U.S. Treasury note yield rose from 1.8% to 2.5%, its highest level since August 2011. The 2-year U.S. Treasury note yield, which is anchored by the Fed’s control of short-term interest rates, moved from 0.2% to 0.4%. The broad bond market declined 2.6%, according to Bank of America Merrill Lynch, its worst first half return since 1994. Sectors with less interest rate sensitivity tended to have the best performance. High yield bonds managed to show a positive return, gaining 1.5%. Mortgage-backed securities fell approximately 2%. Treasury securities lost 2.5%, with bonds maturing 10 years and longer down 7.7%. Investment grade corporate bonds fell 3.3%, reflecting both higher interest rates and wider spreads. Non-dollar sovereign bonds were among the worst performing sectors, off 7.4% due to the general rise in interest rates and a strong dollar. Lastly, money market returns remained at essentially 0%, reflecting the Fed’s continued very easy monetary policy. 2 Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. The Funds are only available through the purchase of variable life insurance policies and variable annuity contracts for which a Fund is an investment option. The reports do not reflect the additional expenses and charges that are applicable to variable life insurance policies and variable annuity contracts. This Equity & Bond Markets Overview is not part of the Funds’ financial report and is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors in the Funds, unless preceded or accompanied by an effective prospectus. The views expressed in this Overview reflect those views of the Director of Equities and Director of Fixed Income of First Investors Management Company, Inc. through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. This Overview may not be relied upon as investment advice or an indication of current or future trading intent on behalf of any Fund. There are a variety of risks associated with investing in variable life and annuity subaccounts. For all subaccounts, there is the risk that securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. For stock subaccounts, the risks include market risk (the risk that the entire stock market will decline because of an event such as a deterioration in the economy or a rise in interest rates), as well as special risks associated with investing in certain types of stock subaccounts such as small-cap, global or international funds. For bond subaccounts, the risks include interest rate risk and credit risk. Interest rate risk is the risk that bonds will decrease in value as interest rates rise. As a general matter, bonds with longer maturities fluctuate more than bonds with shorter maturities in reaction to changes in interest rates. Credit risk is the risk that bonds will decline in value as the result of a decline in the credit rating of the bonds or the economy as a whole, or that the issuer will be unable to pay interest and/or principal when due. There are also special risks associated with investing in certain types of bond subaccounts, including liquidity risk and prepayment and extension risk. You should consult your prospectus for a precise explanation of the risks associated with your subaccounts. 3 Understanding Your Fund’s Expenses FIRST INVESTORS LIFE SERIES FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, January 1, 2013, and held for the entire six-month period ended June 30, 2013. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 4 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/13) (6/30/13) (1/1/13–6/30/13)* Expense Examples Actual $1,000.00 $1,000.00 $0.60 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.19 $0.60 * Expenses are equal to the annualized expense ratio of .12%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2013, and are based on the total value of investments. 5 Portfolio of Investments CASH MANAGEMENT FUND June 30, 2013 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—30.1% Fannie Mae: $ 200M 7/17/13 0.12 % $ 199,989 400M 8/1/13 0.14 399,952 300M 8/7/13 0.12 299,963 661M 8/28/13 0.09 660,904 Federal Home Loan Bank: 300M 7/12/13 0.08 299,993 200M 8/9/13 0.09 199,980 400M 8/14/13 0.07 399,966 Freddie Mac: 300M 9/4/13 0.12 299,938 400M 10/22/13 0.12 399,849 Total Value of U.S. Government Agency Obligations (cost $3,160,534) 3,160,534 VARIABLE AND FLOATING RATE NOTES—21.2% Federal Farm Credit Bank: 340M 10/15/13 0.23 340,090 500M 3/18/14 0.12 499,964 Federal Home Loan Bank: 330M 7/25/13 0.11 329,998 150M 11/8/13 0.15 150,011 400M Mississippi Business Finance Corp. (Chevron USA, Inc.), 12/1/2030 0.04 400,000 Valdez, Alaska Marine Terminal Rev.: 200M Exxon Pipeline Co. Project B 12/1/33 0.03 200,000 300M Exxon Pipeline Co. Project C 12/1/33 0.03 300,000 Total Value of Variable and Floating Rate Notes (cost $2,220,063) 2,220,063 CORPORATE NOTES—20.0% 300M Abbott Laboratories, 8/27/2013 (a) 0.11 299,948 400M Coca-Cola Co., 8/2/2013 (a) 0.16 399,943 500M PepsiCo, Inc., 7/24/2013 (a) 0.06 499,981 500M Proctor & Gamble Co., 10/15/2013 (a) 0.13 499,808 400M Wal-Mart Stores, Inc., 7/29/2013 (a) 0.10 399,969 Total Value of Corporate Notes (cost $2,099,649) 2,099,649 6 Principal Interest Amount Security Rate * Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—23.4% U.S. Treasury Bills: $ 200M 7/5/13 0.01 % $ 200,000 700M 7/5/13 0.04 699,997 400M 7/18/13 0.11 399,980 300M 7/25/13 0.11 299,978 500M 8/8/13 0.03 499,983 350M 8/8/13 0.12 349,956 Total Value of Short-Term U.S. Government Obligations (cost $2,449,894) 2,449,894 Total Value of Investments (cost $9,930,140)** 94.7 % 9,930,140 Other Assets, Less Liabilities 5.3 559,346 Net Assets 100.0 % $10,489,486 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on floating rate notes are adjusted periodically; the rates shown are the rates in effect at June 30, 2013. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 5). 7 Portfolio of Investments (continued) CASH MANAGEMENT FUND June 30, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2013: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 3,160,534 $ — $ 3,160,534 Variable and Floating Rate Notes: Municipal Bonds — 900,000 — 900,000 U.S. Government Agency Obligations — 1,320,063 — 1,320,063 Corporate Notes — 2,099,649 — 2,099,649 Short-Term U.S. Government Obligations — 2,449,894 — 2,449,894 Total Investments in Securities $ — $ 9,930,140 $ — $ 9,930,140 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 8 See notes to financial statements Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/13) (6/30/13) (1/1/13–6/30/13)* Expense Examples Actual $1,000.00 $1,150.97 $4.53 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.57 $4.26 * Expenses are equal to the annualized expense ratio of .85%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2013, and are based on the total value of investments. 9 Portfolio of Investments EQUITY INCOME FUND June 30, 2013 Shares Security Value COMMON STOCKS—93.7% Consumer Discretionary—11.5% 28,000 Comcast Corporation – Special Shares “A” $ 1,110,760 29,500 Dana Holding Corporation 568,170 20,500 Delphi Automotive, PLC 1,039,145 3,200 Genuine Parts Company 249,824 17,500 GNC Holdings, Inc. – Class “A” 773,675 8,600 Hanesbrands, Inc. 442,212 7,700 Home Depot, Inc. 596,519 12,650 Lowe’s Companies, Inc. 517,385 4,400 McDonald’s Corporation 435,600 20,500 Newell Rubbermaid, Inc. 538,125 23,800 * Orient-Express Hotels, Ltd. – Class “A” 289,408 29,400 Regal Entertainment Group – Class “A” 526,260 27,400 Staples, Inc. 434,564 7,900 Target Corporation 543,994 11,866 Time Warner, Inc. 686,092 2,600 Tupperware Brands Corporation 201,994 11,300 Walt Disney Company 713,595 9,667,322 Consumer Staples—11.8% 41,900 Altria Group, Inc. 1,466,081 17,200 Avon Products, Inc. 361,716 5,200 Beam, Inc. 328,172 13,550 Coca-Cola Company 543,490 27,800 ConAgra Foods, Inc. 971,054 800 * Coty, Inc. – Class “A” 13,744 16,750 CVS Caremark Corporation 957,765 5,500 Dr. Pepper Snapple Group, Inc. 252,615 5,100 Herbalife, Ltd. 230,214 5,100 Kimberly-Clark Corporation 495,414 11,666 Kraft Foods Group, Inc. 651,779 4,300 Nu Skin Enterprises, Inc. – Class “A” 262,816 8,900 PepsiCo, Inc. 727,931 10,000 Philip Morris International, Inc. 866,200 16,400 * Prestige Brands Holdings, Inc. 477,896 10,100 Procter & Gamble Company 777,599 7,100 Wal-Mart Stores, Inc. 528,879 9,913,365 10 Shares Security Value Energy—9.9% 4,500 Alerian MLP (ETF) $ 80,325 12,650 Chevron Corporation 1,497,001 12,300 ConocoPhillips 744,150 11,200 Devon Energy Corporation 581,056 10,100 Ensco, PLC – Class “A” 587,012 12,300 ExxonMobil Corporation 1,111,305 16,700 Marathon Oil Corporation 577,486 3,200 Marathon Petroleum Corporation 227,392 12,600 Noble Corporation 473,508 12,200 Occidental Petroleum Corporation 1,088,606 12,000 Royal Dutch Shell, PLC – Class “A” (ADR) 765,600 13,800 Seadrill, Ltd. 562,212 8,295,653 Financials—15.2% 9,600 ACE, Ltd. 859,008 3,800 Ameriprise Financial, Inc. 307,344 24,000 Armada Hoffler Properties, Inc. (REIT) 282,720 22,500 Berkshire Hills Bancorp, Inc. 624,600 4,022 Chubb Corporation 340,462 13,800 Discover Financial Services 657,432 22,800 Financial Select Sector SPDR Fund (ETF) 444,372 27,400 FirstMerit Corporation 548,822 7,200 Invesco, Ltd. 228,960 5,500 iShares S&P U.S. Preferred Stock Index Fund (ETF) 216,040 28,800 JPMorgan Chase & Company 1,520,352 8,300 M&T Bank Corporation 927,525 17,800 Oritani Financial Corporation 279,104 11,500 PNC Financial Services Group, Inc. 838,580 12,200 Protective Life Corporation 468,602 41,000 Provident New York Bancorp 382,940 23,700 Select Income REIT (REIT) 664,548 8,100 Travelers Companies, Inc. 647,352 15,200 U.S. Bancorp 549,480 18,300 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 369,111 34,400 Wells Fargo & Company 1,419,688 24,000 Westfield Financial, Inc. 168,000 12,745,042 11 Portfolio of Investments (continued) EQUITY INCOME FUND June 30, 2013 Shares Security Value Health Care—12.6% 7,900 Abbott Laboratories $ 275,552 15,700 AbbVie, Inc. 649,038 6,500 Baxter International, Inc. 450,255 10,100 Covidien, PLC 634,684 15,950 GlaxoSmithKline, PLC (ADR) 797,022 22,600 Johnson & Johnson 1,940,436 34,870 Merck & Company, Inc. 1,619,711 7,700 Novartis AG (ADR) 544,467 8,400 Omnicare, Inc. 400,764 65,585 Pfizer, Inc. 1,837,036 7,400 Thermo Fisher Scientific, Inc. 626,262 37,000 Warner Chilcott, PLC – Class “A” 735,560 2,390 Zoetis, Inc. 73,839 10,584,626 Industrials—11.6% 7,050 3M Company 770,918 6,411 * ADT Corporation 255,478 8,800 Altra Holdings, Inc. 240,944 4,300 Dover Corporation 333,938 5,800 Eaton Corporation, PLC 381,698 3,700 * Esterline Technologies Corporation 267,473 9,500 G&K Services, Inc. – Class “A” 452,200 18,400 Generac Holdings, Inc. 680,984 3,100 General Dynamics Corporation 242,823 60,700 General Electric Company 1,407,633 13,500 Honeywell International, Inc. 1,071,090 9,250 ITT Corporation 272,043 5,889 Pentair, Ltd. 339,736 4,400 * TAL International Group, Inc. 191,708 5,000 Textainer Group Holdings, Ltd. 192,200 9,100 Triumph Group, Inc. 720,265 16,325 Tyco International, Ltd. 537,909 6,000 United Parcel Service, Inc. – Class “B” 518,880 9,000 United Technologies Corporation 836,460 9,714,380 12 Shares Security Value Information Technology—8.6% 3,800 Automatic Data Processing, Inc. $ 261,668 50,500 Cisco Systems, Inc. 1,227,655 54,700 Intel Corporation 1,324,834 14,950 Intersil Corporation – Class “A” 116,909 7,300 Maxim Integrated Products, Inc. 202,794 23,800 Mentor Graphics Corporation 465,290 11,700 Microchip Technology, Inc. 435,825 50,350 Microsoft Corporation 1,738,585 7,350 Molex, Inc. 215,649 9,500 Oracle Corporation 291,840 10,100 QUALCOMM, Inc. 616,908 7,350 TE Connectivity, Ltd. 334,719 7,232,676 Materials—4.8% 5,300 Cytec Industries, Inc. 388,225 12,200 Dow Chemical Company 392,474 9,390 DuPont (E.I.) de Nemours & Company 492,975 7,650 Freeport-McMoRan Copper & Gold, Inc. 211,217 19,300 International Paper Company 855,183 10,100 LyondellBasell Industries NV – Class “A” 669,226 7,000 Rock-Tenn Company – Class “A” 699,160 9,200 Sonoco Products Company 318,044 4,026,504 Telecommunication Services—3.5% 37,110 AT&T, Inc. 1,313,694 4,200 CenturyLink, Inc. 148,470 16,300 NTELOS Holdings Corporation 268,298 23,800 Verizon Communications, Inc. 1,198,092 2,928,554 13 Portfolio of Investments (continued) EQUITY INCOME FUND June 30, 2013 Shares or Principal Amount Security Value Utilities—4.2% 16,300 American Electric Power Company, Inc. $729,914 6,400 NextEra Energy, Inc. 521,472 16,700 NiSource, Inc. 478,288 17,000 Portland General Electric Company 520,030 20,200 PPL Corporation 611,252 19,400 Vectren Corporation 656,302 3,517,258 Total Value of Common Stocks (cost $58,574,837) 78,625,380 PREFERRED STOCKS—.6% Financials 11,400 Digital Realty Trust, Inc., 5.875%, 2049 Series G 256,500 9,000 Urstadt Biddle Properties, Inc., 7.125% Series F 233,010 Total Value of Preferred Stocks (cost $507,929) 489,510 SHORT-TERM US GOVERNMENT AGENCY OBLIGATIONS—5.9% $ 5,000M Federal Home Loan Bank, 0.02%, 7/15/2013 (cost $4,999,961) 4,999,961 Total Value of Investments (cost $64,082,727) 100.2 % 84,114,851 Excess of Liabilities Over Other Assets (.2 ) (191,850) Net Assets 100.0 % $83,923,001 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 14 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 78,625,380 $ — $ — $ 78,625,380 Preferred Stocks 489,510 — — 489,510 Short-Term U.S. Government Agency Obligations — 4,999,961 — 4,999,961 Total Investments in Securities* $ 79,114,890 $ 4,999,961 $ — $ 84,114,851 * The Portfolio of Investments provides information on the industry categorization for common stocks and preferred stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 15 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/13) (6/30/13) (1/1/13–6/30/13)* Expense Examples Actual $1,000.00 $1,010.97 $4.34 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.48 $4.36 * Expenses are equal to the annualized expense ratio of .87%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2013, and are based on the total value of investments. 16 Portfolio of Investments FUND FOR INCOME June 30, 2013 Principal Amount Security Value CORPORATE BONDS—90.6% Aerospace/Defense—.6% $ 475M Meccanica Holdings USA, Inc., 6.25%, 7/15/2019 (a) $ 488,225 Automotive—3.6% American Axle & Manufacturing, Inc.: 300M 6.25%, 3/15/2021 306,375 250M 6.625%, 10/15/2022 255,000 400M Cooper Tire & Rubber Co., 8%, 12/15/2019 420,000 300M Cooper-Standard Automotive, Inc., 8.5%, 5/1/2018 319,500 General Motors Financial Co., Inc.: 75M 2.75%, 5/15/2016 (a) 73,922 75M 3.25%, 5/15/2018 (a) 73,125 25M 4.25%, 5/15/2023 (a) 23,344 450M Gestamp Funding Luxembourg SA, 5.625%, 5/31/2020 (a) 429,750 125M Goodyear Tire & Rubber Co., 8.25%, 8/15/2020 137,500 300M Oshkosh Corp., 8.5%, 3/1/2020 325,875 Schaeffler Finance BV: 400M 8.5%, 2/15/2019 (a) 448,000 325M 4.75%, 5/15/2021 (a) 310,375 3,122,766 Building Materials—2.0% Building Materials Corp.: 475M 6.875%, 8/15/2018 (a) 503,500 250M 7.5%, 3/15/2020 (a) 268,750 200M Cemex Finance, LLC, 9.375%, 10/12/2022 (a) 219,000 Cemex SAB de CV: 200M 9.5%, 6/15/2018 (a) 217,000 200M 5.875%, 3/25/2019 (a) 194,500 300M Texas Industries, Inc., 9.25%, 8/15/2020 324,750 1,727,500 Chemicals—2.7% 400M Ferro Corp., 7.875%, 8/15/2018 416,000 225M Huntsman International, LLC, 8.625%, 3/15/2020 245,813 225M Orion Engineered Carbon Bondco GmbH, 9.625%, 6/15/2018 (a) 244,688 325M PolyOne Corp., 7.375%, 9/15/2020 352,625 450M Rhodia SA, 6.875%, 9/15/2020 (a) 505,082 575M TPC Group, Inc., 8.75%, 12/15/2020 (a) 590,813 2,355,021 17 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2013 Principal Amount Security Value Consumer Non-Durables—2.8% $ 300M Hanesbrands, Inc., 6.375%, 12/15/2020 $ 321,375 Levi Strauss & Co.: 350M 7.625%, 5/15/2020 379,750 375M 6.875%, 5/1/2022 408,750 142M Libbey Glass, Inc., 6.875%, 5/15/2020 149,278 325M Phillips Van-Heusen Corp., 7.375%, 5/15/2020 354,250 Reynolds Group Issuer, Inc.: 100M 7.125%, 4/15/2019 106,125 475M 5.75%, 10/15/2020 479,750 Spectrum Brands Escrow Corp.: 100M 6.375%, 11/15/2020 (a) 105,000 125M 6.625%, 11/15/2022 (a) 131,250 2,435,528 Energy—16.5% AmeriGas Finance, LLC: 50M 6.75%, 5/20/2020 52,000 175M 7%, 5/20/2022 179,812 175M Antero Resources Finance Corp., 6%, 12/1/2020 173,250 Atlas Pipeline Partners, LP: 100M 4.75%, 11/15/2021 (a) 90,125 450M 5.875%, 8/1/2023 (a) 429,750 Basic Energy Services, Inc.: 150M 7.75%, 2/15/2019 148,875 275M 7.75%, 10/15/2022 272,937 Berry Petroleum Co.: 90M 6.75%, 11/1/2020 93,600 300M 6.375%, 9/15/2022 300,375 325M Calumet Specialty Products Partners, LP, 9.625%, 8/1/2020 (a) 355,062 Chesapeake Energy Corp.: 275M 7.25%, 12/15/2018 308,000 100M 6.625%, 8/15/2020 108,000 75M 6.875%, 11/15/2020 81,750 250M 5.75%, 3/15/2023 253,750 375M Concho Resources, Inc., 5.5%, 4/1/2023 371,250 Consol Energy, Inc.: 125M 8%, 4/1/2017 132,187 625M 8.25%, 4/1/2020 657,812 700M Continental Resources, Inc., 4.5%, 4/15/2023 (a) 681,625 100M Crosstex Energy, LP, 8.875%, 2/15/2018 106,500 18 Principal Amount Security Value Energy (continued) $ 500M Eagle Rock Energy Partners, LP, 8.375%, 6/1/2019 $ 511,250 375M El Paso Corp., 6.5%, 9/15/2020 401,676 415M Expro Finance Luxembourg SCA, 8.5%, 12/15/2016 (a) 437,825 Ferrellgas Partners, LP: 475M 9.125%, 10/1/2017 498,750 190M 8.625%, 6/15/2020 194,275 250M Forest Oil Corp., 7.25%, 6/15/2019 236,250 450M Genesis Energy, LP, 7.875%, 12/15/2018 483,750 150M Gibson Energy, Inc., 6.75%, 7/15/2021 (a) 150,375 400M Inergy Midstream, LP, 6%, 12/15/2020 (a) 388,000 Legacy Reserves, LP: 400M 8%, 12/1/2020 (a) 415,000 225M 6.625%, 12/1/2021 (a) 217,125 Linn Energy, LLC: 75M 6.5%, 5/15/2019 73,687 175M 6.25%, 11/1/2019 (a) 167,562 175M 8.625%, 4/15/2020 184,625 300M 7.75%, 2/1/2021 302,250 Newfield Exploration Co.: 50M 7.125%, 5/15/2018 52,000 150M 5.75%, 1/30/2022 149,250 Offshore Group Investment, Ltd.: 75M 7.5%, 11/1/2019 78,562 150M 7.125%, 4/1/2023 (a) 148,125 225M Pacific Drilling SA, 5.375%, 6/1/2020 (a) 210,937 Penn Virginia Resource Partners, LP: 275M 8.25%, 4/15/2018 288,062 225M 8.375%, 6/1/2020 238,500 25M 6.5%, 5/15/2021 (a) 24,125 75M Petrohawk Energy Corp., 10.5%, 8/1/2014 79,012 75M PetroLogistics, LP, 6.25%, 4/1/2020 (a) 73,875 100M Plains Exploration & Production Co., 6.125%, 6/15/2019 106,145 400M Rain CII Carbon, LLC, 8.25%, 1/15/2021 (a) 402,000 200M Range Resources Corp., 5%, 3/15/2023 196,500 375M Samson Investment Co., 10%, 2/15/2020 (a) 397,031 825M SandRidge Energy, Inc., 7.5%, 2/15/2023 787,875 150M SESI, LLC, 6.375%, 5/1/2019 155,625 SM Energy Co.: 75M 6.625%, 2/15/2019 78,937 150M 6.5%, 11/15/2021 158,250 150M 6.5%, 1/1/2023 158,250 19 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2013 Principal Amount Security Value Energy (continued) Suburban Propane Partners, LP: $ 274M 7.5%, 10/1/2018 $ 289,070 77M 7.375%, 8/1/2021 80,465 175M Tesoro Logistics, LP, 5.875%, 10/1/2020 (a) 173,250 400M Unit Corp., 6.625%, 5/15/2021 410,000 14,194,906 Financials—3.9% Algeco Scotsman Global Finance, PLC: 200M 8.5%, 10/15/2018 (a) 200,000 200M 10.75%, 10/15/2019 (a) 192,000 Ally Financial, Inc.: 550M 6.25%, 12/1/2017 590,436 700M 8%, 3/15/2020 816,375 100M CNH Capital, LLC, 6.25%, 11/1/2016 107,000 International Lease Finance Corp.: 650M 8.75%, 3/15/2017 727,188 100M 6.25%, 5/15/2019 103,250 575M 8.25%, 12/15/2020 647,594 3,383,843 Food/Beverage/Tobacco—.6% 225M B&G Foods, Inc., 4.625%, 6/1/2021 215,438 200M Barry Callebaut Services SA, 5.5%, 6/15/2023 (a) 202,308 100M Chiquita Brands International, Inc., 7.875%, 2/1/2021 (a) 105,000 522,746 Food/Drug—1.0% 475M NBTY, Inc., 9%, 10/1/2018 518,938 325M Tops Holding Corp., 8.875%, 12/15/2017 (a) 353,438 872,376 Forest Products/Containers—3.0% Ardagh Packaging Finance, PLC: 200M 7.375%, 10/15/2017 (a) 214,500 300M 7%, 11/15/2020 (a) 289,875 Ball Corp.: 325M 7.375%, 9/1/2019 352,625 150M 4%, 11/15/2023 139,313 20 Principal Amount Security Value Forest Products/Containers (continued) $ 325M Clearwater Paper Corp., 7.125%, 11/1/2018 $ 349,375 250M CROWN Americas, LLC, 4.5%, 1/15/2023 (a) 236,875 300M Greif, Inc., 7.75%, 8/1/2019 345,000 Sealed Air Corp.: 175M 8.125%, 9/15/2019 (a) 196,000 165M 8.375%, 9/15/2021 (a) 187,275 238M Tekni-Plex, Inc., 9.75%, 6/1/2019 (a) 254,065 2,564,903 Gaming/Leisure—.5% 250M National CineMedia, LLC, 7.875%, 7/15/2021 272,500 175M Six Flags Entertainment Corp., 5.25%, 1/15/2021 (a) 169,313 441,813 Health Care—5.8% 115M Aviv Healthcare Properties, LP, 7.75%, 2/15/2019 123,337 400M Biomet, Inc., 6.5%, 8/1/2020 414,250 Community Health Systems, Inc. : 450M 8%, 11/15/2019 480,937 225M 7.125%, 7/15/2020 232,031 DaVita, Inc.: 200M 6.375%, 11/1/2018 209,250 125M 5.75%, 8/15/2022 125,312 150M Fresenius Medical Care US Finance II, Inc., 5.625%, 7/31/2019 (a) 156,750 600M Genesis Health Ventures, Inc., 9.75%, 6/15/2005 (b)(c) 375 HCA, Inc.: 100M 6.375%, 1/15/2015 105,000 75M 8%, 10/1/2018 86,344 75M 8.5%, 4/15/2019 80,672 200M 6.5%, 2/15/2020 216,875 25M 7.25%, 9/15/2020 26,906 175M 6.25%, 2/15/2021 178,937 275M 7.75%, 5/15/2021 297,687 300M 7.5%, 2/15/2022 333,000 HealthSouth Corp.: 75M 8.125%, 2/15/2020 81,562 117M 7.75%, 9/15/2022 125,190 325M Universal Hospital Services, Inc., 7.625%, 8/15/2020 341,250 550M Valeant Pharmaceuticals International, Inc., 6.375%, 10/15/2020 (a) 546,562 21 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2013 Principal Amount Security Value Health Care (continued) Vanguard Health Holding Co. II, LLC: $ 300M 8%, 2/1/2018 $ 319,500 375M 7.75%, 2/1/2019 399,375 125M VPII Escrow Corp., 7.5%, 7/15/2021 (a)(d) 129,531 5,010,633 Information Technology—2.1% 250M Advanced Micro Devices, Inc., 7.5%, 8/15/2022 243,125 Audatex North America, Inc.: 275M 6.75%, 6/15/2018 290,125 250M 6%, 6/15/2021 (a) 250,625 200M CyrusOne, LP, 6.375%, 11/15/2022 (a) 206,000 175M Equinix, Inc., 7%, 7/15/2021 190,531 250M Lender Processing Services, Inc., 5.75%, 4/15/2023 266,875 275M MEMC Electronic Materials, Inc., 7.75%, 4/1/2019 261,938 75M Verisign, Inc., 4.625%, 5/1/2023 (a) 73,125 1,782,344 Manufacturing—4.0% 200M Amsted Industries, 8.125%, 3/15/2018 (a) 212,000 Bombardier, Inc.: 325M 7.5%, 3/15/2018 (a) 362,375 300M 7.75%, 3/15/2020 (a) 334,500 200M 6.125%, 1/15/2023 (a) 199,500 515M Case New Holland, Inc., 7.875%, 12/1/2017 585,813 325M Dematic SA, 7.75%, 12/15/2020 (a) 341,250 425M Edgen Murray Corp., 8.75%, 11/1/2020 (a) 425,000 300M EDP Finance BV, 6%, 2/2/2018 (a) 310,500 Rexel SA: 475M 6.125%, 12/15/2019 (a) 486,875 200M 5.25%, 6/15/2020 (a) 200,500 3,458,313 Media-Broadcasting—3.9% 325M Allbritton Communication Co., 8%, 5/15/2018 346,938 Belo Corp.: 100M 7.75%, 6/1/2027 107,500 25M 7.25%, 9/15/2027 25,688 375M Block Communications, Inc., 7.25%, 2/1/2020 (a) 395,625 225M LIN Television Corp., 8.375%, 4/15/2018 240,469 22 Principal Amount Security Value Media-Broadcasting (continued) Nexstar Broadcasting, Inc.: $ 350M 8.875%, 4/15/2017 $ 376,250 425M 6.875%, 11/15/2020 (a) 439,875 Sinclair Television Group, Inc.: 575M 9.25%, 11/1/2017 (a) 610,938 250M 5.375%, 4/1/2021 (a) 241,250 100M Sirius XM Radio, Inc., 4.625%, 5/15/2023 (a) 92,750 450M XM Satellite Radio, Inc., 7.625%, 11/1/2018 (a) 492,750 3,370,033 Media-Cable TV—6.9% Cablevision Systems Corp.: 400M 8.625%, 9/15/2017 456,000 100M 7.75%, 4/15/2018 108,000 CCO Holdings, LLC: 150M 7.25%, 10/30/2017 159,563 150M 7%, 1/15/2019 159,750 175M 7.375%, 6/1/2020 191,188 75M 5.25%, 3/15/2021 (a) 74,250 100M 5.125%, 2/15/2023 94,250 425M Cequel Communications Holdings I, LLC, 6.375%, 9/15/2020 (a) 434,563 Clear Channel Worldwide Holdings, Inc.: 25M 7.625%, 3/15/2020 Series “A” 25,875 350M 7.625%, 3/15/2020 Series “B” 364,000 150M 6.5%, 11/15/2022 Series “A” (a) 154,500 325M 6.5%, 11/15/2022 Series “B” (a) 336,375 125M Cogeco Cable, Inc., 4.875%, 5/1/2020 (a) 121,875 DISH DBS Corp.: 650M 7.875%, 9/1/2019 731,250 125M 5%, 3/15/2023 120,938 150M Echostar DBS Corp., 7.125%, 2/1/2016 163,125 400M Gray Television, Inc., 7.5%, 10/1/2020 410,000 450M Harron Communications, LP, 9.125%, 4/1/2020 (a) 488,250 400M Nara Cable Funding, Ltd., 8.875%, 12/1/2018 (a) 418,000 Quebecor Media, Inc.: 251M 7.75%, 3/15/2016 255,706 25M 5.75%, 1/15/2023 24,500 575M UPC Holding BV, 9.875%, 4/15/2018 (a) 626,750 5,918,708 23 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2013 Principal Amount Security Value Media-Diversified—1.1% $ 382M Entravision Communications Corp., 8.75%, 8/1/2017 $ 408,263 475M Lamar Media Corp., 7.875%, 4/15/2018 508,250 916,513 Metals/Mining—8.5% 550M Alcoa, Inc., 6.15%, 8/15/2020 564,167 225M Aleris International, Inc., 7.875%, 11/1/2020 231,750 ArcelorMittal: 250M 6.125%, 6/1/2018 258,437 700M 10.35%, 6/1/2019 831,250 200M 6.75%, 2/25/2022 206,000 Arch Coal, Inc.: 50M 7%, 6/15/2019 41,875 325M 7.25%, 10/1/2020 269,750 325M 7.25%, 6/15/2021 266,500 200M Coeur d’Alene Mines Corp., 7.875%, 2/1/2021 (a) 198,000 FMG Resources (August 2006) Property, Ltd.: 175M 6.375%, 2/1/2016 (a) 175,000 125M 6%, 4/1/2017 (a) 122,187 475M 6.875%, 2/1/2018 (a) 470,844 200M 8.25%, 11/1/2019 (a) 207,000 100M 6.875%, 4/1/2022 (a) 97,375 425M JMC Steel Group, 8.25%, 3/15/2018 (a) 417,562 150M Kaiser Aluminum Corp., 8.25%, 6/1/2020 166,875 425M Molycorp, Inc., 10%, 6/1/2020 414,375 Novelis, Inc.: 700M 8.375%, 12/15/2017 745,500 175M 8.75%, 12/15/2020 188,562 Peabody Energy Corp.: 275M 6%, 11/15/2018 276,719 175M 6.5%, 9/15/2020 176,312 375M 6.25%, 11/15/2021 363,750 Steel Dynamics, Inc.: 175M 6.125%, 8/15/2019 (a) 185,937 100M 6.375%, 8/15/2022 (a) 106,000 United States Steel Corp.: 75M 7%, 2/1/2018 79,125 125M 7.375%, 4/1/2020 124,062 100M 7.5%, 3/15/2022 98,750 7,283,664 24 Principal Amount Security Value Real Estate Investment Trusts—.5% $ 225M Omega Healthcare Investors, Inc., 6.75%, 10/15/2022 $ 240,750 177M Taylor Morrison Communities, Inc., 7.75%, 4/15/2020 (a) 191,602 432,352 Retail-General Merchandise—3.2% 100M ARAMARK Corp., 5.75%, 3/15/2020 (a) 102,750 30M CKE Restaurants, Inc., 11.375%, 7/15/2018 31,088 375M Landry’s, Inc., 9.375%, 5/1/2020 (a) 397,500 400M Limited Brands, Inc., 8.5%, 6/15/2019 466,000 250M Michaels Stores, Inc., 7.75%, 11/1/2018 268,750 275M Monitronics International, Inc., 9.125%, 4/1/2020 286,000 600M Needle Merger Sub Corp., 8.125%, 3/15/2019 (a) 615,000 300M Party City Holdings, Inc., 8.875%, 8/1/2020 (a) 323,250 200M Sally Holdings, LLC, 6.875%, 11/15/2019 215,500 2,705,838 Services—3.1% 425M APX Group, Inc., 6.375%, 12/1/2019 (a) 405,875 275M CoreLogic, Inc., 7.25%, 6/1/2021 294,250 200M Covanta Holding Corp., 6.375%, 10/1/2022 203,120 275M H&E Equipment Services, Inc., 7%, 9/1/2022 288,063 225M Iron Mountain, Inc., 7.75%, 10/1/2019 243,000 200M Live Nation Entertainment, Inc., 7%, 9/1/2020 (a) 211,250 PHH Corp.: 125M 9.25%, 3/1/2016 139,687 200M 7.375%, 9/1/2019 213,000 375M Reliance Intermediate Holdings, LP, 9.5%, 12/15/2019 (a) 406,875 225M Safway Group Holding, LLC, 7%, 5/15/2018 (a) 221,062 2,626,182 Telecommunications—6.6% CenturyLink, Inc.: 25M 5.625%, 4/1/2020 25,375 200M 5.8%, 3/15/2022 198,500 Citizens Communications Co.: 725M 7.125%, 3/15/2019 766,688 300M 9%, 8/15/2031 298,500 350M GCI, Inc., 8.625%, 11/15/2019 360,500 750M Inmarsat Finance, PLC, 7.375%, 12/1/2017 (a) 783,750 25 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2013 Principal Amount Security Value Telecommunications (continued) Intelsat Jackson Holdings SA: $ 275M 7.25%, 4/1/2019 $ 289,094 450M 8.5%, 11/1/2019 487,125 125M 7.25%, 10/15/2020 131,875 100M PAETEC Holding Corp., 9.875%, 12/1/2018 111,000 150M Qwest Communications International, Inc., 7.125%, 4/1/2018 155,906 50M Qwest Corp., 6.5%, 6/1/2017 56,633 Sprint Capital Corp.: 300M 6.9%, 5/1/2019 313,500 400M 6.875%, 11/15/2028 386,000 225M Telesat Canada, 6%, 5/15/2017 (a) 230,344 Wind Acquisition Finance SA: 200M 11.75%, 7/15/2017 (a) 209,000 200M 7.25%, 2/15/2018 (a) 202,500 Windstream Corp.: 225M 7.875%, 11/1/2017 248,063 325M 7.75%, 10/15/2020 338,000 100M 6.375%, 8/1/2023 94,000 5,686,353 Transportation—1.0% 400M Aircastle, Ltd., 6.25%, 12/1/2019 417,500 Navios Maritime Holdings: 225M 8.875%, 11/1/2017 234,000 175M 8.125%, 2/15/2019 166,688 818,188 Utilities—3.3% AES Corp.: 125M 9.75%, 4/15/2016 144,688 100M 8%, 10/15/2017 113,000 100M 7.375%, 7/1/2021 110,250 475M Atlantic Power Corp., 9%, 11/15/2018 484,500 Calpine Corp.: 42M 7.875%, 7/31/2020 (a) 45,780 350M 7.5%, 2/15/2021 (a) 375,375 275M Dynegy, Inc., 5.875%, 6/1/2023 (a) 250,938 160M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 173,154 26 Principal Amount Security Value Utilities (continued) $ 400M InterGen NV, 7%, 6/30/2023 (a) $ 391,500 275M NRG Energy, Inc., 7.625%, 5/15/2019 288,750 398M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 413,920 2,791,855 Waste Management—.3% 275M ADS Waste Holdings, Inc., 8.25%, 10/1/2020 (a) 281,875 Wireless Communications—3.1% 375M Intelsat Luxembourg SA, 8.125%, 6/1/2023 (a) 388,594 MetroPCS Wireless, Inc.: 200M 6.625%, 11/15/2020 208,250 450M 6.25%, 4/1/2021 (a) 459,563 300M 6.625%, 4/1/2023 (a) 306,375 425M SoftBank Corp., 4.5%, 4/15/2020 (a) 409,700 Sprint Nextel Corp.: 250M 9.125%, 3/1/2017 288,750 175M 8.375%, 8/15/2017 197,313 175M 7%, 8/15/2020 185,500 175M 6%, 11/15/2022 172,375 2,616,420 Total Value of Corporate Bonds (cost $77,043,767) 77,808,898 LOAN PARTICIPATIONS—7.0% Automotive—.3% 305M Chrysler Group, LLC, 4.25%, 5/24/2017 (d)(e) 307,205 Building Materials—.3% 223M MRC Global, Inc., 6%, 10/15/2019 (e) 226,383 Chemicals—.4% 375M Dupont Performance Coatings, Inc., 4.75%, 2/1/2020 (d)(e) 376,038 Consumer Non-Durables—.3% 229M Sun Products Corp., 5.5%, 3/15/2020 (e) 227,131 Energy—.3% 225M Samson Investment Co., 6%, 9/25/2018 (e) 225,844 Financial—.5% 404M Ocwen Financial Corp., 5% 1/31/2018 (e) 407,397 27 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2013 Principal Amount Security Value Food/Drug—1.2% $ 499M Albertson’s, LLC, 4.75%, 2/20/2016 (e) $ 496,568 180M Rite Aid Corp., 4.875%, 6/7/2021 (d)(e) 180,113 340M Supervalu, Inc., 5% 3/31/2019 (e) 338,787 1,015,468 Forest Products/Containers—.3% 221M Sealed Air Corp., 4%, 10/31/2019 (e) 222,720 Gaming/Leisure—.3% 225M Seminole Hard Rock Entertainment, Inc., 3.5%, 4/28/2020 (e) 223,875 Health Care—.4% 400M Valeant Pharmaceuticals International, Inc., 4.5%, 6/26/2020 (d)(e) 399,150 Information Technology—.4% 354M ARRIS Group, Inc., 3.5%, 2/7/2020 (e) 350,571 Manufacturing—.4% 384M Apex Tool Group, LLC, 4.5%, 10/18/2019 (e) 386,301 Media-Diversified—.6% 398M Getty Images, Inc., 4.75% 10/18/2019 (e) 396,046 150M Kasima, LLC, 3.25%, 5/14/2021 (e) 149,531 545,577 Metals/Mining—.4% 371M Arch Coal, Inc., 5.75%, 5/16/2018 (e) 371,914 Retail-General Merchandise—.9% 149M Burger King Corp., 3.75% 9/27/2019 (e) 149,712 299M General Nutrition Centers, Inc., 3.75%, 3/2/2018 (e) 299,704 320M J.C. Penney Corp., Inc., 6%, 5/28/2018 (e) 320,933 770,349 Total Value of Loan Participations (cost $6,036,338) 6,055,923 28 Shares Security Value COMMON STOCKS—.0% Telecommunications 3 * Viatel Holding (Bermuda), Ltd. (b) $ — 5,970 * World Access, Inc. (b) — Total Value of Common Stocks (cost $97,360) — Total Value of Investments (cost $83,177,465) 97.6 % 83,864,821 Other Assets, Less Liabilities 2.4 2,035,354 Net Assets 100.0 % $85,900,175 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) Securities valued at fair value (see Note 1A). (c) In default as to principal and/or interest payment (d) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (e) Interest rates are determined and reset periodically. The interest rates above are the rates in effect at June 30, 2013. 29 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2013: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 77,808,523 $ 375 $ 77,808,898 Loan Participations — 6,055,923 — 6,055,923 Common Stocks — Total Investments in Securities* $ — $ 83,864,446 $ 375 $ 83,864,821 * The Portfolio of Investments provides information on the industry categorization for corporate bonds, loan participations and common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 30 The following is a reconciliation of Fund investments valued using Level 3 inputs for the period: Investments Investments in Corporate in Common Bonds Stocks Total Balance, December 31, 2012 $ 375 $ — $ 375 Purchases — — — Sales — — — Change in unrealized appreciation (depreciation) — — — Realized gain (loss) — — — Transfer into Level 3 — — — Transfer out of Level 3 — — — Balance, June 30, 2013 $ 375 $ — $ 375 The following is a summary of Level 3 inputs by industry: Health Care $ 375 Telecommunications — $ 375 The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3 as of June 30, 2013. Impact to Valuation from Fair Value Valuation Unobservable and Increase June 30, 2013 Methodologies Input(s)(1) Range in Input(2) Corporate Bonds $ 375 Market Market 100% Increase Comparables Comparables/ Bankruptcy Common Stocks $ — Market Market 100% Increase Comparables Comparables/ Bankruptcy (1) In determining certain of these inputs, management evaluates a variety of factors including eco- nomic conditions, industry and market developments, market valuations of comparable compa- nies and company specific developments including exit strategies and realization opportunities. Management has determined that market participants would take these inputs into account when valuing the investments. (2) This column represents the directional change in the fair value of the Level 3 investments that would result from an increase to the corresponding unobservable input. A decrease to the unobservable input would have the opposite effect. See notes to financial statements 31 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/13) (6/30/13) (1/1/13–6/30/13)* Expense Examples Actual $1,000.00 $975.26 $3.58 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.17 $3.66 * Expenses are equal to the annualized expense ratio of .73%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2013, and are based on the total value of investments. 32 Portfolio of Investments GOVERNMENT FUND June 30, 2013 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—59.6% Fannie Mae—19.1% $475M 2.5%, 11/1/2027 $ 479,235 1,495M 3%, 10/1/2027 – 3/1/2042 1,491,136 845M 3.5%, 4/1/2033 – 5/1/2033 870,588 1,096M 4%, 12/1/2040 – 1/1/2041 1,148,443 625M 4.5%, 11/1/2040 – 8/1/2041 664,287 841M 5.5%, 7/1/2034 – 10/1/2039 932,417 188M 9%, 11/1/2026 222,568 78M 11%, 10/1/2015 82,982 5,891,656 Freddie Mac—5.7% 478M 2.5%, 1/1/2028 481,251 414M 3.5%, 4/1/2043 414,990 830M 4%, 11/1/2040 – 12/1/2040 872,066 1,768,307 Government National Mortgage Association I Program—33.9% 3,234M 4%, 7/15/2040 – 11/15/2041 3,421,225 1,911M 4.5%, 12/15/2039 – 6/15/2040 2,064,016 3,285M 5%, 6/15/2033 – 6/15/2040 3,612,492 1,018M 5.5%, 2/15/2033 – 11/15/2038 1,139,027 238M 6%, 11/15/2032 – 4/15/2036 267,896 10,504,656 Government National Mortgage Association II Program—.9% 279M 3.5%, 9/20/2042 287,269 Total Value of Residential Mortgage-Backed Securities (cost $18,305,561) 18,451,888 U.S. GOVERNMENT AGENCY OBLIGATIONS—27.3% Fannie Mae: 1,500M 1.625%, 10/26/2015 1,538,064 1,000M 1.25%, 1/30/2017 1,007,000 1,000M 0.875%, 8/28/2017 981,180 33 Portfolio of Investments (continued) GOVERNMENT FUND June 30, 2013 Principal Amount Security Value U.S. GOVERNMENT AGENCY OBLIGATIONS (continued) $1,000M Federal Farm Credit Bank, 4.875%, 1/17/2017 $ 1,136,564 1,250M Federal Home Loan Bank, 5.375%, 5/18/2016 1,415,608 Freddie Mac: 300M 0.875%, 3/7/2018 290,635 1,000M 1.25%, 8/1/2019 954,977 1,000M Tennessee Valley Authority, 4.5%, 4/1/2018 1,129,150 Total Value of U.S. Government Agency Obligations (cost $8,479,263) 8,453,178 U.S. GOVERNMENT OBLIGATIONS—9.1% 375M FDA Queens, LP, 6.99%, 6/15/2017 (a) 407,886 U.S. Treasury Note: 1,100M 1.875%, 9/30/2017 1,132,828 650M 1.375%, 6/30/2018 649,695 250M 2%, 2/15/2023 240,625 400M 1.75%, 5/15/2023 374,656 Total Value of U.S. Government Obligations (cost $2,883,360) 2,805,690 COMMERCIAL MORTGAGE BACKED SECURITIES—1.6% Federal Home Loan Mortgage Corporation 500M Multifamily Structured Pass Thru, 2.13%, 1/25/2019 (cost $517,266) 501,542 CORPORATE BONDS—1.5% Financials 489M Excalibur One 77B, LLC, 1.491%, 1/1/2025 (cost $486,961) 466,091 Total Value of Investments (cost $30,672,411) 99.1 % 30,678,389 Other Assets, Less Liabilities .9 277,702 Net Assets 100.0 % $30,956,091 (a) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). 34 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2013: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 18,451,888 $ — $ 18,451,888 U.S. Government Agency Obligations — 8,453,178 — 8,453,178 U.S. Government Obligations — 2,805,690 — 2,805,690 Commercial Mortgage-Backed Securities 501,542 501,542 Corporate Bonds — 466,091 — 466,091 Total Investments in Securities* $ — $ 30,678,389 $ — $ 30,678,389 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. * The Portfolio of Investments provides information on the industry categorization for the portfolio. See notes to financial statements 35 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/13) (6/30/13) (1/1/13–6/30/13)* Expense Examples Actual $1,000.00 $1,165.27 $4.24 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.87 $3.96 * Expenses are equal to the annualized expense ratio of .79%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2013, and are based on the total value of investments. 36 Portfolio of Investments GROWTH & INCOME FUND June 30, 2013 Shares Security Value COMMON STOCKS—99.9% Consumer Discretionary—15.0% 44,900 Allison Transmission Holdings, Inc. $ 1,036,292 114,000 Best Buy Company, Inc. 3,115,620 34,800 * BorgWarner, Inc. 2,998,020 119,900 CBS Corporation – Class “B” 5,859,513 214,700 Dana Holding Corporation 4,135,122 85,100 Delphi Automotive, PLC 4,313,719 118,100 GNC Holdings, Inc. – Class “A” 5,221,201 50,100 Home Depot, Inc. 3,881,247 88,300 L Brands, Inc. 4,348,775 31,900 McDonald’s Corporation 3,158,100 90,900 Newell Rubbermaid, Inc. 2,386,125 86,500 * Orient-Express Hotels, Ltd. – Class “A” 1,051,840 109,000 Pier 1 Imports, Inc. 2,560,410 83,600 * Select Comfort Corporation 2,095,016 140,100 Staples, Inc. 2,221,986 41,798 * Steiner Leisure, Ltd. 2,209,442 31,200 * TRW Automotive Holdings Corporation 2,072,928 24,100 Tupperware Brands Corporation 1,872,329 44,500 Walt Disney Company 2,810,175 58,383 Wyndham Worldwide Corporation 3,341,259 60,689,119 Consumer Staples—10.0% 117,100 Altria Group, Inc. 4,097,329 125,500 Avon Products, Inc. 2,639,265 120,378 Coca-Cola Company 4,828,362 79,300 CVS Caremark Corporation 4,534,374 66,700 Herbalife, Ltd. 3,010,838 91,100 Nu Skin Enterprises, Inc. – Class “A” 5,568,032 35,000 PepsiCo, Inc. 2,862,650 76,500 Philip Morris International, Inc. 6,626,430 37,713 Procter & Gamble Company 2,903,524 48,150 Wal-Mart Stores, Inc. 3,586,693 40,657,497 37 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2013 Shares Security Value Energy—9.8% 38,400 Anadarko Petroleum Corporation $ 3,299,712 39,600 Chevron Corporation 4,686,264 64,000 ConocoPhillips 3,872,000 14,300 Devon Energy Corporation 741,884 40,400 Ensco, PLC – Class “A” 2,348,048 65,711 ExxonMobil Corporation 5,936,989 9,000 Hess Corporation 598,410 98,022 Marathon Oil Corporation 3,389,601 39,611 Marathon Petroleum Corporation 2,814,758 36,850 National Oilwell Varco, Inc. 2,538,965 107,100 Noble Corporation 4,024,818 31,950 Phillips 66 1,882,175 13,700 Schlumberger, Ltd. 981,742 84,207 Suncor Energy, Inc. 2,483,264 39,598,630 Financials—10.2% 64,006 American Express Company 4,785,089 39,000 Ameriprise Financial, Inc. 3,154,320 35,500 Armada Hoffler Properties, Inc. (REIT) 418,190 12,700 Brookline Bancorp, Inc. 110,236 76,443 Discover Financial Services 3,641,745 26,600 Financial Select Sector SPDR Fund (ETF) 518,434 79,100 FirstMerit Corporation 1,584,373 52,100 * Health Insurance Innovations, Inc. – Class “A” 548,092 37,100 Invesco, Ltd. 1,179,780 110,388 JPMorgan Chase & Company 5,827,383 34,700 M&T Bank Corporation 3,877,725 28,000 MetLife, Inc. 1,281,280 27,000 Morgan Stanley 659,610 45,000 PNC Financial Services Group, Inc. 3,281,400 27,000 SPDR S&P Regional Banking (ETF) 914,760 99,279 * Sunstone Hotel Investors, Inc. (REIT) 1,199,290 99,000 U.S. Bancorp 3,578,850 97,200 Urstadt Biddle Properties – Class “A” (REIT) 1,960,524 65,967 Wells Fargo & Company 2,722,458 41,243,539 38 Shares Security Value Health Care—12.9% 95,100 Abbott Laboratories $ 3,317,088 63,900 AbbVie, Inc. 2,641,626 43,600 * Actavis, Inc. 5,503,192 27,830 Baxter International, Inc. 1,927,784 20,900 Covidien, PLC 1,313,356 55,622 * Express Scripts Holding Company 3,431,321 108,800 * Gilead Sciences, Inc. 5,571,648 74,675 Johnson & Johnson 6,411,595 17,100 McKesson Corporation 1,957,950 84,443 Merck & Company, Inc. 3,922,377 39,500 Omnicare, Inc. 1,884,545 230,293 Pfizer, Inc. 6,450,507 72,343 Thermo Fisher Scientific, Inc. 6,122,388 73,900 Warner Chilcott, PLC – Class “A” 1,469,132 7,172 Zoetis, Inc. 221,546 52,146,055 Industrials—15.8% 50,594 3M Company 5,532,454 22,400 * ADT Corporation 892,640 70,300 Altra Holdings, Inc. 1,924,814 36,000 * Armstrong World Industries, Inc. 1,720,440 30,300 Caterpillar, Inc. 2,499,447 42,037 Chicago Bridge & Iron Company NV – NY Shares 2,507,927 42,800 Dover Corporation 3,323,848 38,900 * Esterline Technologies Corporation 2,812,081 23,700 Gardner Denver, Inc. 1,781,766 103,200 Generac Holdings, Inc. 3,819,432 105,796 General Electric Company 2,453,409 58,300 Honeywell International, Inc. 4,625,522 18,053 IDEX Corporation 971,432 47,500 ITT Corporation 1,396,975 9,900 Lockheed Martin Corporation 1,073,754 63,196 Pentair, Ltd. 3,645,777 14,000 Raytheon Company 925,680 35,000 Ryder System, Inc. 2,127,650 28,500 Snap-on, Inc. 2,547,330 81,600 * TAL International Group, Inc. 3,555,312 85,900 Textainer Group Holdings, Ltd. 3,301,996 39 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2013 Shares Security Value Industrials (continued) 40,600 Triumph Group, Inc. $ 3,213,490 103,500 Tyco International, Ltd. 3,410,325 43,000 United Technologies Corporation 3,996,420 64,059,921 Information Technology—17.6% 12,000 Apple, Inc. 4,752,960 168,100 * ARRIS Group, Inc. 2,412,235 50,100 Avago Technologies, Ltd. 1,872,738 22,800 * Blackhawk Network Holdings, Inc. 528,960 34,300 * CDW Corporation 638,666 225,500 Cisco Systems, Inc. 5,481,905 28,000 * eBay, Inc. 1,448,160 194,900 EMC Corporation 4,603,538 13,900 Global Payments, Inc. 643,848 100,900 Hewlett-Packard Company 2,502,320 160,000 Intel Corporation 3,875,200 42,129 International Business Machines Corporation 8,051,273 86,100 Intersil Corporation – Class “A” 673,302 150,600 Mentor Graphics Corporation 2,944,230 240,800 Microsoft Corporation 8,314,824 83,200 * NeuStar, Inc. – Class “A” 4,050,176 97,000 Oracle Corporation 2,979,840 41,700 * PTC, Inc. 1,022,901 86,188 QUALCOMM, Inc. 5,264,363 126,660 Symantec Corporation 2,846,050 62,100 TE Connectivity, Ltd. 2,828,034 136,400 * Yahoo!, Inc. 3,425,004 71,160,527 Materials—6.1% 44,000 Celanese Corporation – Series “A” 1,971,200 55,900 Cytec Industries, Inc. 4,094,675 103,540 Freeport-McMoRan Copper & Gold, Inc. 2,858,739 113,500 International Paper Company 5,029,185 62,000 LyondellBasell Industries NV – Class “A” 4,108,120 11,200 Praxair, Inc. 1,289,792 41,800 Rock-Tenn Company – Class “A” 4,174,984 37,550 RPM International, Inc. 1,199,347 24,726,042 40 Shares Security Value Telecommunication Services—2.4% 120,000 AT&T, Inc. $4,248,000 108,100 Verizon Communications, Inc. 5,441,754 9,689,754 Utilities—.1% 14,426 Atmos Energy Corporation 592,332 Total Value of Common Stocks (cost $261,696,338) 99.9 % 404,563,416 Other Assets, Less Liabilities .1 426,221 Net Assets 100.0 % $404,989,637 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 41 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks* $ 404,563,416 $ — $ — $ 404,563,416 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 42 See notes to financial statements Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/13) (6/30/13) (1/1/13–6/30/13)* Expense Examples Actual $1,000.00 $998.84 $4.51 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.28 $4.56 * Expenses are equal to the annualized expense ratio of .91%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2013, and are based on the total value of investments. 43 Portfolio of Investments INTERNATIONAL FUND June 30, 2013 Shares Security Value COMMON STOCKS—97.2% United Kingdom—23.6% 252,190 * Barratt Developments, PLC $ 1,184,202 141,461 British American Tobacco, PLC 7,225,061 113,387 Diageo, PLC 3,233,094 159,424 Domino’s Pizza Group, PLC 1,621,249 134,162 Fresnillo, PLC 1,794,714 289,378 HSBC Holdings, PLC 2,993,278 96,128 Persimmon, PLC 1,721,857 128,822 * Rolls-Royce Holdings, PLC 2,215,645 15,329,818 * Rolls-Royce Holdings, PLC – “C” Shares (a) 23,251 82,149 SABMiller, PLC 3,927,847 110,705 Standard Chartered, PLC 2,396,009 28,336,207 Switzerland—15.9% 27,828 DKSH Holding, Ltd. 2,285,299 549 Lindt & Spruengli AG 2,058,714 78,439 Nestle SA – Registered 5,135,862 4,145 * Novartis AG – Registered 293,959 1,112 * Roche Holding AG – Genusscheine 276,193 1,617 SGS SA – Registered 3,467,625 328,293 * UBS AG – Registered 5,579,402 19,097,054 India—12.2% 338,522 HDFC Bank, Ltd. 3,813,891 232 HDFC Bank, Ltd. (ADR) 8,408 149,646 Hindustan Unilever, Ltd. 1,473,544 379,492 Housing Development Finance Corporation, Ltd. 5,613,672 678,806 ITC, Ltd. 3,705,019 14,614,534 France—8.4% 129,596 Bureau Veritas SA 3,351,417 18,448 Essilor International SA 1,960,094 2,999 Hermes International 966,765 12,032 L’Oreal SA 1,974,523 16,955 Pernod Ricard SA 1,877,498 10,130,297 44 Shares Security Value Netherlands—7.9% 26,181 Core Laboratories NV $ 3,970,610 140,358 Unilever NV – CVA 5,519,850 9,490,460 United States—6.8% 24,016 Accenture, PLC – Class “A” 1,728,191 73,791 Philip Morris International, Inc. 6,391,776 8,119,967 Canada—5.7% 36,140 Bank of Nova Scotia 1,929,385 53,760 Enbridge, Inc. 2,253,950 108,567 Goldcorp, Inc. 2,674,682 6,858,017 Hong Kong—3.3% 69,476 * Cheung Kong Infrastructure Holdings, Ltd. 463,093 249,969 Link REIT (REIT) 1,229,485 354,091 L’Occitane International SA 954,122 287,340 Sands China, Ltd. 1,354,023 4,000,723 Denmark—3.0% 22,943 Novo Nordisk A/S – Series “B” 3,570,506 Australia—2.5% 157,477 Newcrest Mining, Ltd. 1,422,724 47,638 Ramsay Health Care, Ltd. 1,561,508 2,984,232 Germany—2.5% 40,113 SAP AG 2,933,444 Ireland—1.4% 20,205 * Paddy Power, PLC 1,731,287 Japan—1.3% 16,100 Daito Trust Construction Company, Ltd. 1,515,428 45 Portfolio of Investments (continued) INTERNATIONAL FUND June 30, 2013 Shares or Principal Amount Security Value Mexico—1.0% 435,566 Wal-Mart de Mexico SAB de CV $ 1,214,489 Belgium—1.0% 13,611 Anheuser-Busch InBev NV 1,209,973 Italy—.7% 16,114 Luxottica Group SpA 813,534 Total Value of Common Stocks (cost $88,053,754) 116,620,152 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.9% $ 2,300M Federal Home Loan Bank, 0.02%, 7/15/2013 (cost $2,299,982) 2,299,982 Total Value of Investments (cost $90,353,736) 99.1 % 118,920,134 Other Assets, Less Liabilities .9 1,113,271 Net Assets 100.0 % $120,033,405 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust (a) Securities valued at fair value (see Note 1A). 46 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ 28,312,956 $ — $ 23,251 $ 28,336,207 Switzerland 19,097,054 — — 19,097,054 India 14,614,534 — — 14,614,534 France 10,130,297 — — 10,130,297 Netherlands 9,490,460 — — 9,490,460 United States 8,119,967 — — 8,119,967 Canada 6,858,017 — — 6,858,017 Hong Kong 4,000,723 — — 4,000,723 Denmark 3,570,506 — — 3,570,506 Australia 2,984,232 — — 2,984,232 Germany 2,933,444 — — 2,933,444 Ireland 1,731,287 — — 1,731,287 Japan 1,515,428 — — 1,515,428 Mexico 1,214,489 — — 1,214,489 Belgium 1,209,973 — — 1,209,973 Italy 813,534 — — 813,534 Short-Term U.S. Government Agency Obligations — 2,299,982 — 2,299,982 Total Investments in Securities $ 116,596,901 $ 2,299,982 $ 23,251 $ 118,920,134 During the period ended June 30, 2013, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the period (see Note 1A). Transfers, if any, between Levels are recognized at the end of the reporting period. 47 Portfolio of Investments (continued) INTERNATIONAL FUND June 30, 2013 The following is a reconciliation of Fund investments valued using Level 3 inputs for the period: Investments in Common Stocks Balance, December 31, 2012 $ 16,371 Purchases — Sales (16,083) Change in unrealized appreciation 6,880 Realized gain 16,083 Transfer into Level 3 — Transfer out of Level 3 — Balance, June 30, 2013 $ 23,251 The following is a summary of Level 3 inputs by industry: Industrials $ 23,251 The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3 as of June 30, 2013. Impact to Valuation from Fair Value Valuation Unobservable and Increase in June 30, 2013 Methodologies Input(s)(1) Range Input(2) Common Stocks $ 23,251 Discounted Discounted 100% Increase Cash Flows Cash Flows on Proceeds on Proceeds (1) In determining certain of these inputs, management evaluates a variety of factors including eco- nomic conditions, industry and market developments, market valuations of comparable compa- nies and company specific developments including exit strategies and realization opportunities. Management has determined that market participants would take these inputs into account when valuing the investments. (2) This column represents the directional change in the fair value of the Level 3 investments that would result from an increase to the corresponding unobservable input. A decrease to the unobservable input would have the opposite effect. 48 See notes to financial statements Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/13) (6/30/13) (1/1/13–6/30/13)* Expense Examples Actual $1,000.00 $970.43 $3.37 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.37 $3.46 * Expenses are equal to the annualized expense ratio of .69%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2013, and are based on the total value of investments. 49 Portfolio of Investments INVESTMENT GRADE FUND June 30, 2013 Principal Amount Security Value CORPORATE BONDS—97.8% Aerospace/Defense—.4% $200M BAE Systems Holdings, Inc., 4.95%, 6/1/2014 (a) $ 207,039 Agriculture—.7% 340M Cargill, Inc., 6%, 11/27/2017 (a) 396,103 Automotive—1.0% 200M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 205,209 300M Johnson Controls, Inc., 5%, 3/30/2020 329,954 535,163 Chemicals—2.3% 450M CF Industries, Inc., 7.125%, 5/1/2020 539,112 400M Dow Chemical Co., 4.25%, 11/15/2020 422,560 300M LyondellBasell Industries NV, 6%, 11/15/2021 337,675 1,299,347 Consumer Durables—1.0% 250M Newell Rubbermaid, Inc., 4.7%, 8/15/2020 267,392 300M Stanley Black & Decker, 5.2%, 9/1/2040 308,297 575,689 Energy—10.6% 575M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 694,820 200M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 258,221 400M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 407,398 500M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 470,443 420M Maritime & Northeast Pipeline, LLC, 7.5%, 5/31/2014 (a) 440,271 400M Nabors Industries, Inc., 6.15%, 2/15/2018 446,657 400M ONEOK Partners, LP, 3.375%, 10/1/2022 368,448 500M Petrobras International Finance Co., 5.375%, 1/27/2021 504,847 400M Reliance Holdings USA, Inc., 4.5%, 10/19/2020 (a) 394,034 400M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 466,558 489M Suncor Energy, Inc., 6.85%, 6/1/2039 577,894 300M Valero Energy Corp., 9.375%, 3/15/2019 393,827 400M Weatherford International, Inc., 6.35%, 6/15/2017 447,221 5,870,639 Financial Services—13.5% 250M Aflac, Inc., 8.5%, 5/15/2019 319,920 600M American Express Co., 7%, 3/19/2018 722,590 50 Principal Amount Security Value Financial Services (continued) American International Group, Inc.: $300M 4.875%, 9/15/2016 $ 328,855 300M 8.25%, 8/15/2018 372,846 300M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 301,478 300M BlackRock, Inc., 5%, 12/10/2019 340,744 350M CoBank, ACB, 7.875%, 4/16/2018 (a) 427,484 200M Compass Bank, 6.4%, 10/1/2017 219,471 500M ERAC USA Finance Co., 4.5%, 8/16/2021 (a) 523,766 600M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 724,994 General Electric Capital Corp.: 200M 5.625%, 9/15/2017 226,748 500M 5.3%, 2/11/2021 549,351 400M 6.75%, 3/15/2032 480,969 400M Glencore Funding, LLC, 6%, 4/15/2014 (a) 414,108 400M Harley-Davidson Funding Corp., 5.75%, 12/15/2014 (a) 427,238 400M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 411,406 500M Protective Life Corp., 7.375%, 10/15/2019 606,586 100M Prudential Financial, Inc., 6%, 12/1/2017 114,946 7,513,500 Financials—21.2% Bank of America Corp.: 200M 5.65%, 5/1/2018 222,433 200M 5%, 5/13/2021 213,600 250M 5.7%, 1/24/2022 277,987 800M Barclays Bank, PLC, 5.125%, 1/8/2020 886,268 300M Bear Stearns Cos., Inc., 7.25%, 2/1/2018 357,578 Citigroup, Inc.: 450M 5%, 9/15/2014 467,789 800M 6.125%, 11/21/2017 910,125 200M 4.5%, 1/14/2022 208,735 200M Fifth Third Bancorp, 3.5%, 3/15/2022 198,610 Goldman Sachs Group, Inc.: 600M 6.15%, 4/1/2018 676,807 200M 5.75%, 1/24/2022 220,979 300M 3.625%, 1/22/2023 287,603 500M 6.75%, 10/1/2037 513,722 JPMorgan Chase & Co.: 600M 6%, 1/15/2018 685,386 400M 4.5%, 1/24/2022 419,593 51 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2013 Principal Amount Security Value Financials (continued) Merrill Lynch & Co., Inc.: $150M 5%, 1/15/2015 $ 158,005 645M 6.4%, 8/28/2017 728,983 Morgan Stanley: 600M 5.95%, 12/28/2017 666,385 600M 6.625%, 4/1/2018 680,774 750M 4.1%, 5/22/2023 694,317 600M SunTrust Banks, Inc., 6%, 9/11/2017 688,726 400M UBS AG, 4.875%, 8/4/2020 442,349 Wells Fargo & Co.: 600M 4.6%, 4/1/2021 654,899 200M 3.5%, 3/8/2022 202,640 300M 3.45%, 2/13/2023 287,089 11,751,382 Food/Beverage/Tobacco—7.4% 400M Altria Group, Inc., 9.7%, 11/10/2018 532,347 400M Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/2020 461,794 300M Bottling Group, LLC, 5.125%, 1/15/2019 341,994 300M Bunge Ltd., Finance Corp., 3.2%, 6/15/2017 307,194 300M Corn Products International, Inc., 4.625%, 11/1/2020 317,789 400M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 482,606 400M Lorillard Tobacco Co., 6.875%, 5/1/2020 460,271 300M Mead Johnson Nutrition Co., 4.9%, 11/1/2019 329,756 400M Philip Morris International, Inc., 5.65%, 5/16/2018 461,630 400M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 407,815 4,103,196 Food/Drug—.7% 400M Safeway, Inc., 4.75%, 12/1/2021 408,237 Forest Products/Containers—.7% 300M International Paper Co., 9.375%, 5/15/2019 392,580 Gaming/Leisure—.7% 400M Marriott International, Inc., 3.25%, 9/15/2022 373,174 Health Care—3.7% 400M Biogen IDEC, Inc., 6.875%, 3/1/2018 476,185 450M Express Scripts Holding Co., 4.75%, 11/15/2021 482,267 400M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 382,824 52 Principal Amount Security Value Health Care (continued) $400M Mylan, Inc., 3.125%, 1/15/2023 (a) $ 366,404 200M Novartis Securities Investments, Ltd., 5.125%, 2/10/2019 230,473 100M Roche Holdings, Inc., 6%, 3/1/2019 (a) 119,545 2,057,698 Information Technology—3.3% 400M Harris Corp., 4.4%, 12/15/2020 415,616 500M Motorola Solutions, Inc., 6%, 11/15/2017 567,348 400M Pitney Bowes, Inc., 5.75%, 9/15/2017 432,611 400M Symantec Corp., 3.95%, 6/15/2022 393,380 1,808,955 Manufacturing—3.6% 380M CRH America, Inc., 8.125%, 7/15/2018 462,854 300M General Electric Co., 5.25%, 12/6/2017 339,082 400M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 474,298 400M Pentair Finance SA, 3.15%, 9/15/2022 371,593 300M Tyco Electronics Group SA, 6.55%, 10/1/2017 347,607 1,995,434 Media-Broadcasting—2.8% 400M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 523,618 400M Comcast Corp., 4.25%, 1/15/2033 383,970 300M DirecTV Holdings, LLC, 3.8%, 3/15/2022 288,704 300M Time Warner Entertainment Co., LP, 8.375%, 3/15/2023 374,327 1,570,619 Media-Diversified—1.4% McGraw-Hill Cos., Inc.: 200M 5.9%, 11/15/2017 218,701 200M 6.55%, 11/15/2037 198,967 300M Vivendi SA, 6.625%, 4/4/2018 (a) 347,234 764,902 Metals/Mining—5.0% 500M Alcoa, Inc., 6.15%, 8/15/2020 512,879 400M ArcelorMittal, 6.125%, 6/1/2018 413,500 500M Newmont Mining Corp., 5.125%, 10/1/2019 526,891 500M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 494,638 53 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2013 Principal Amount Security Value Metals/Mining (continued) $400M Vale Overseas, Ltd., 5.625%, 9/15/2019 $ 432,969 400M Xstrata Canada Financial Corp., 4.95%, 11/15/2021 (a) 387,900 2,768,777 Real Estate Investment Trusts—5.4% 500M Boston Properties, LP, 5.875%, 10/15/2019 577,475 550M Digital Realty Trust, LP, 5.25%, 3/15/2021 574,618 500M HCP, Inc., 5.375%, 2/1/2021 543,196 400M ProLogis, LP, 6.625%, 5/15/2018 460,886 400M Simon Property Group, LP, 5.75%, 12/1/2015 440,964 400M Ventas Realty, LP, 4.75%, 6/1/2021 420,893 3,018,032 Retail-General Merchandise—1.6% 600M GAP, Inc., 5.95%, 4/12/2021 664,660 200M Home Depot, Inc., 5.875%, 12/16/2036 235,965 900,625 Telecommunications—3.2% 300M BellSouth Corp., 6.55%, 6/15/2034 328,533 105M BellSouth Telecommunications, 6.375%, 6/1/2028 118,818 300M Deutsche Telekom International Finance BV, 4.875%, 3/6/2042 (a) 293,761 309M GTE Corp., 6.84%, 4/15/2018 367,745 300M Rogers Communications, Inc., 3%, 3/15/2023 280,593 300M Verizon New York, Inc., 7.375%, 4/1/2032 362,780 1,752,230 Transportation—2.2% 300M Burlington North Santa Fe, LLC, 3%, 3/15/2023 286,472 300M Con-way, Inc., 7.25%, 1/15/2018 341,283 400M GATX Corp., 4.75%, 6/15/2022 412,550 200M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 207,413 1,247,718 Utilities—5.4% 300M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 348,408 200M Electricite de France SA, 6.5%, 1/26/2019 (a) 237,259 400M Entergy Arkansas, Inc., 3.75%, 2/15/2021 418,803 400M Exelon Generation Co., LLC, 5.2%, 10/1/2019 440,472 54 Principal Amount Security Value Utilities (continued) Great River Energy Co.: $113M 5.829%, 7/1/2017 (a) $ 122,440 298M 4.478%, 7/1/2030 (a) 313,158 200M National Fuel Gas Co., 8.75%, 5/1/2019 251,448 300M Ohio Power Co., 5.375%, 10/1/2021 345,691 400M Sempra Energy, 9.8%, 2/15/2019 539,915 3,017,594 Total Value of Corporate Bonds (cost $52,010,877) 97.8 % 54,328,633 Other Assets, Less Liabilities 2.2 1,202,225 Net Assets 100.0 % $55,530,858 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2013: Level 1 Level 2 Level 3 Total Corporate Bonds* $ — $ 54,328,633 $ — $ 54,328,633 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 55 Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/13) (6/30/13) (1/1/13–6/30/13)* Expense Examples Actual $1,000.00 $1,158.06 $13.91 Hypothetical (5% annual return before expenses) $1,000.00 $1,011.90 $12.97 * Expenses are equal to the annualized expense ratio of 2.60%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2013, and are based on the total value of investments. 56 Portfolio of Investments OPPORTUNITY FUND June 30, 2013 Shares Security Value COMMON STOCKS—95.2% Consumer Discretionary—17.1% 875 Allison Transmission Holdings, Inc. $ 20,195 400 * BorgWarner, Inc. 34,460 2,950 Dana Holding Corporation 56,817 1,850 * Del Frisco’s Restaurant Group, Inc. 39,608 1,425 Delphi Automotive, PLC 72,233 1,450 * Express, Inc. 30,407 1,400 GNC Holdings, Inc. – Class “A” 61,894 950 L Brands, Inc. 46,787 925 Newell Rubbermaid, Inc. 24,281 300 Nordstrom, Inc. 17,982 2,525 * Orient-Express Hotels, Ltd. – Class “A” 30,704 50 Oxford Industries, Inc. 3,120 1,800 Pier 1 Imports, Inc. 42,282 150 Ralph Lauren Corporation 26,061 450 Ruth’s Hospitality Group, Inc. 5,432 875 * Select Comfort Corporation 21,928 900 Stewart Enterprises, Inc. – Class “A” 11,781 100 * Tempur Sealy International, Inc. 4,390 750 * TRW Automotive Holdings Corporation 49,830 500 Tupperware Brands Corporation 38,845 525 Wyndham Worldwide Corporation 30,046 669,083 Consumer Staples—7.0% 1,400 Avon Products, Inc. 29,442 100 * Fairway Group Holdings Corporation 2,417 925 Herbalife, Ltd. 41,755 100 McCormick & Company, Inc. 7,036 1,375 Nu Skin Enterprises, Inc. – Class “A” 84,040 250 Pinnacle Foods, Inc. 6,038 3,110 * Prestige Brands Holdings, Inc. 90,625 404 Tootsie Roll Industries, Inc. 12,839 274,192 Energy—6.4% 150 * Dril-Quip, Inc. 13,543 725 Ensco, PLC – Class “A” 42,137 200 EOG Resources, Inc. 26,336 525 EQT Corporation 41,669 57 Portfolio of Investments (continued) OPPORTUNITY FUND June 30, 2013 Shares Security Value Energy (continued) 250 Hess Corporation $ 16,622 800 National Oilwell Varco, Inc. 55,120 850 Noble Corporation 31,943 1,275 Talisman Energy, Inc. 14,573 700 * Weatherford International, Ltd. 9,590 251,533 Financials—12.1% 350 Ameriprise Financial, Inc. 28,308 1,150 Berkshire Hills Bancorp, Inc. 31,924 600 City National Corporation 38,022 1,250 Discover Financial Services 59,550 875 Douglas Emmett, Inc. (REIT) 21,831 150 Federal Realty Investment Trust (REIT) 15,552 525 Financial Select Sector SPDR Fund (ETF) 10,232 1,275 FirstMerit Corporation 25,538 975 * Health Insurance Innovations, Inc. – Class “A” 10,257 800 Invesco, Ltd. 25,440 400 M&T Bank Corporation 44,700 670 NASDAQ OMX Group, Inc. 21,969 575 Oritani Financial Corporation 9,016 1,425 Protective Life Corporation 54,734 1,850 Provident New York Bancorp 17,279 500 SPDR S&P Regional Banking (ETF) 16,940 1,000 Waddell & Reed Financial, Inc. – Class “A” 43,500 474,792 Health Care—9.5% 725 * Actavis, Inc. 91,509 400 DENTSPLY International, Inc. 16,384 925 * Gilead Sciences, Inc. 47,369 500 McKesson Corporation 57,250 550 Omnicare, Inc. 26,240 100 Perrigo Company 12,100 700 Thermo Fisher Scientific, Inc. 59,241 1,050 * Triple-S Management Corporation – Class “B” 22,544 2,075 Warner Chilcott, PLC – Class “A” 41,251 373,888 58 Shares Security Value Industrials—19.6% 775 A.O. Smith Corporation $ 28,117 1,025 Altra Holdings, Inc. 28,064 550 * Armstrong World Industries, Inc. 26,284 575 * B/E Aerospace, Inc. 36,271 775 Chicago Bridge & Iron Company NV – NY Shares 46,237 550 Dover Corporation 42,713 675 * Esterline Technologies Corporation 48,796 650 G&K Services, Inc. – Class “A” 30,940 350 Gardner Denver, Inc. 26,313 1,510 Generac Holdings, Inc. 55,885 425 IDEX Corporation 22,869 925 ITT Corporation 27,204 450 J.B. Hunt Transport Services, Inc. 32,508 725 Pentair, Ltd. 41,825 200 Roper Industries, Inc. 24,844 375 Ryder System, Inc. 22,796 500 Snap-on, Inc. 44,690 650 * TAL International Group, Inc. 28,321 875 Textainer Group Holdings, Ltd. 33,635 1,050 Triumph Group, Inc. 83,107 750 * United Rentals, Inc. 37,433 768,852 Information Technology—10.9% 2,625 * ARRIS Group, Inc. 37,669 875 * ATMI, Inc. 20,694 725 Avago Technologies, Ltd. 27,101 1,075 * Blackhawk Network Holdings, Inc. 24,940 525 * CDW Corporation 9,776 250 * Fiserv, Inc. 21,852 300 Global Payments, Inc. 13,896 725 Intersil Corporation – Class “A” 5,670 1,850 Mentor Graphics Corporation 36,167 600 Microchip Technology, Inc. 22,350 1,475 * NeuStar, Inc. – Class “A” 71,803 1,850 Symantec Corporation 41,570 1,025 TE Connectivity, Ltd. 46,679 1,600 Technology Select Sector SPDR Fund (ETF) 48,944 429,111 59 Portfolio of Investments (continued) OPPORTUNITY FUND June 30, 2013 Shares Security Value Materials—8.5% 425 Agrium, Inc. $ 525 * Clearwater Paper Corporation 24,707 775 Cytec Industries, Inc. 56,769 1,397 Freeport-McMoRan Copper & Gold, Inc. 38,571 1,200 International Paper Company 53,172 200 Praxair, Inc. 23,032 775 Rock-Tenn Company – Class “A” 77,407 300 Sigma-Aldrich Corporation 24,108 334,724 Telecommunication Services—.6% 1,425 NTELOS Holdings Corporation 23,456 Utilities—3.5% 625 AGL Resources, Inc. 26,787 825 Portland General Electric Company 25,237 750 SCANA Corporation 36,825 1,150 Wisconsin Energy Corporation 47,139 135,988 Total Value of Common Stocks (cost $3,483,241) 95.2 % 3,735,619 Other Assets, Less Liabilities 4.8 187,773 Net Assets 100.0 % $3,923,392 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 60 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks* $ 3,735,619 $ — $ — $ 3,735,619 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 61 Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/13) (6/30/13) (1/1/13–6/30/13)* Expense Examples Actual $1,000.00 $1,096.45 $4.37 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.62 $4.21 * Expenses are equal to the annualized expense ratio of .84%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2013, and are based on the total value of investments. 62 Portfolio of Investments SELECT GROWTH FUND June 30, 2013 Shares Security Value COMMON STOCKS—97.1% Consumer Discretionary—17.9% 10,800 Abercrombie & Fitch Company – Class “A” $ 488,700 28,300 Gentex Corporation 652,315 12,525 Home Depot, Inc. 970,312 11,610 Mattel, Inc. 526,049 1,030 * Priceline.com, Inc. 851,944 20,070 TJX Companies, Inc. 1,004,704 4,177 Whirlpool Corporation 477,682 4,971,706 Consumer Staples—9.8% 6,090 Costco Wholesale Corporation 673,371 9,110 Ingredion, Inc. 597,798 6,530 Kimberly-Clark Corporation 634,324 23,640 Kroger Company 816,526 2,722,019 Energy—6.3% 4,030 Chevron Corporation 476,910 4,340 ExxonMobil Corporation 392,119 6,610 Helmerich & Payne, Inc. 412,794 13,900 Valero Energy Corporation 483,303 1,765,126 Financials—8.8% 13,910 American Express Company 1,039,911 11,900 Discover Financial Services 566,916 5,030 Travelers Companies, Inc. 401,998 11,790 U.S. Bancorp 426,209 2,435,034 Health Care—16.5% 9,720 * Actavis, Inc. 1,226,858 7,690 Cooper Companies, Inc. 915,494 5,230 Johnson & Johnson 449,048 6,420 McKesson Corporation 735,090 10,100 Omnicare, Inc. 481,871 17,590 ResMed, Inc. 793,837 4,602,198 63 Portfolio of Investments (continued) SELECT GROWTH FUND June 30, 2013 Shares Security Value Industrials—7.5% 9,820 * Alaska Air Group, Inc. $ 510,640 18,430 AMETEK, Inc. 779,589 14,900 Wabtec Corporation 796,107 2,086,336 Information Technology—28.0% 12,797 Accenture, PLC – Class “A” 920,872 5,000 * Alliance Data Systems Corporation 905,150 15,100 * AOL, Inc. 550,848 2,550 Apple, Inc. 1,010,004 69,410 * Cadence Design Systems, Inc. 1,005,057 17,626 * CoreLogic, Inc. 408,394 22,400 Hewlett-Packard Company 555,520 22,600 * NetApp, Inc. 853,828 7,900 * SanDisk Corporation 482,690 14,200 * Solarwinds, Inc. 551,102 8,552 Western Digital Corporation 530,994 7,774,459 Materials—2.3% 6,500 Rock-Tenn Company – Class “A” 649,220 Total Value of Common Stocks (cost $21,951,503) 97.1 % 27,006,098 Other Assets, Less Liabilities 2.9 807,494 Net Assets 100.0 % $27,813,592 * Non-income producing 64 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks* $ 27,006,098 $ — $ — $ 27,006,098 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 65 Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/13) (6/30/13) (1/1/13–6/30/13)* Expense Examples Actual $1,000.00 $1,109.31 $4.24 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.77 $4.06 * Expenses are equal to the annualized expense ratio of .81%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2013, and are based on the total value of investments. 66 Portfolio of Investments SPECIAL SITUATIONS FUND June 30, 2013 Shares Security Value COMMON STOCKS—98.6% Consumer Discretionary—23.8% 84,075 American Eagle Outfitters, Inc. $ 1,535,210 81,500 Best Buy Company, Inc. 2,227,395 59,925 * CST Brands, Inc. 1,846,289 60,225 * Deckers Outdoor Corporation 3,041,965 168,525 * Express, Inc. 3,533,969 67,425 Foot Locker, Inc. 2,368,640 78,725 Hillenbrand, Inc. 1,866,570 68,550 * Iconix Brand Group, Inc. 2,016,056 316,400 * Live Nation Entertainment, Inc. 4,904,200 30,516 Loral Space & Communications, Inc. 1,830,350 101,350 * M/I Homes, Inc. 2,326,996 71,275 Men’s Wearhouse, Inc. 2,697,759 16,775 PVH Corporation 2,097,714 179,050 Regal Entertainment Group – Class “A” 3,204,995 125,977 * Starz-Liberty Capital 2,784,092 20,000 * Visteon Corporation 1,262,400 62,850 * WMS Industries, Inc. 1,603,303 41,147,903 Consumer Staples—.8% 102,641 * Dole Food Company, Inc. 1,308,673 Energy—8.6% 117,925 * Approach Resources, Inc. 2,897,417 39,925 Calumet Specialty Products Partners, LP 1,452,472 124,512 * Matrix Service Company 1,939,897 130,700 * Midstates Petroleum Company, Inc. 707,087 312,850 * PetroQuest Energy, Inc. 1,238,886 92,575 * Stone Energy Corporation 2,039,427 100,125 Western Refining, Inc. 2,810,509 39,100 * Whiting Petroleum Corporation 1,802,119 14,887,814 Financials—15.4% 7,652 * Alleghany Corporation 2,933,088 62,200 American Financial Group, Inc. 3,042,202 270,600 Anworth Mortgage Asset Corporation (REIT) 1,515,360 96,350 Aspen Insurance Holdings, Ltd. 3,573,622 123,875 Capitol Federal Financial, Inc. 1,503,843 115,950 * EZCORP, Inc. – Class “A” 1,957,236 379,625 MFA Financial, Inc. (REIT) 3,207,831 67 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND June 30, 2013 Shares Security Value Financials (continued) 50,875 Mid-America Apartment Communities, Inc. (REIT) $ 3,447,799 76,925 Montpelier Re Holdings, Ltd. 1,923,894 81,350 * PHH Corporation 1,657,913 53,950 * Walter Investment Management Corporation 1,824,049 26,586,837 Health Care—7.6% 25,025 * Life Technologies Corporation 1,852,100 59,650 * Magellan Health Services, Inc. 3,345,172 119,875 Masimo Corporation 2,541,350 13,950 * MEDNAX, Inc. 1,277,541 114,600 * Myriad Genetics, Inc. 3,079,302 32,675 PerkinElmer, Inc. 1,061,937 13,157,402 Industrials—9.8% 66,700 Applied Industrial Technologies, Inc. 3,223,611 42,875 EMCOR Group, Inc. 1,742,869 60,175 GATX Corporation 2,854,100 63,325 Kennametal, Inc. 2,458,910 72,800 Kforce, Inc. 1,062,880 15,450 Precision Castparts Corporation 3,491,854 33,700 Ryder System, Inc. 2,048,623 16,882,847 Information Technology—23.7% 98,850 * Avnet, Inc. 3,321,360 6,438 * Comverse, Inc. 191,595 136,175 Convergys Corporation 2,373,530 157,025 * Demand Media, Inc. 942,150 460,400 * Emulex Corporation 3,001,808 57,000 IAC/InterActiveCorp 2,710,920 67,075 j2 Global, Inc. 2,851,358 107,900 Jabil Circuit, Inc. 2,199,002 99,100 * Kulicke and Soffa Industries, Inc. 1,096,046 108,800 Lender Processing Services, Inc. 3,519,680 145,625 * Microsemi Corporation 3,312,969 175,575 * Polycom, Inc. 1,850,560 85,350 * Progress Software Corporation 1,963,903 294,150 * QLogic Corporation 2,812,074 68 Shares or Principal Amount Security Value Information Technology (continued) 566,510 * TriQuint Semiconductor, Inc. $ 3,925,914 53,853 * Verint Systems, Inc. 1,910,166 210,500 * Vishay Intertechnology, Inc. 2,923,845 40,906,880 Materials—7.6% 47,200 AptarGroup, Inc. 2,605,912 63,925 * Boise Cascade Company 1,624,334 111,025 * First Majestic Silver Corporation 1,175,755 29,800 Innospec, Inc. 1,197,364 80,350 Olin Corporation 1,921,972 40,350 Sensient Technologies Corporation 1,632,965 31,175 Westlake Chemical Corporation 3,005,582 13,163,884 Telecommunication Services—1.3% 193,200 * Premiere Global Services, Inc. 2,331,924 Total Value of Common Stocks (cost $129,956,268) 170,374,164 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.0% $1,700M Federal Home Loan Bank, 0.02%, 7/15/2013 (cost $1,699,987) 1,699,987 Total Value of Investments (cost $131,656,255) 99.6 % 172,074,151 Other Assets, Less Liabilities .4 740,733 Net Assets 100.0 % $172,814,884 * Non-income producing Summary of Abbreviations: REIT Real Estate Investment Trust 69 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND June 30, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 170,374,164 $ — $ — $ 170,374,164 Short-Term U.S. Government Agency Obligations — 1,699,987 — 1,699,987 Total Investments in Securities* $ 170,374,164 $ 1,699,987 $ — $ 172,074,151 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 70 See notes to financial statements Fund Expenses (unaudited) TARGET MATURITY 2015 FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/13) (6/30/13) (1/1/13–6/30/13)* Expense Examples Actual $1,000.00 $995.33 $3.56 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.22 $3.61 * Expenses are equal to the annualized expense ratio of .72%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2013, and are based on the total value of investments. 71 Portfolio of Investments TARGET MATURITY 2015 FUND June 30, 2013 Principal Effective Amount Security Yield † Value U.S. GOVERNMENT AGENCY ZERO COUPON OBLIGATIONS—62.1% Agency For International Development – Israel: $698M 9/15/2015 0.68 % $687,554 2,134M 11/15/2015 0.75 2,096,427 Fannie Mae: 243M 8/12/2015 0.90 238,424 600M 9/23/2015 0.94 587,601 2,358M 11/15/2015 0.99 2,303,188 650M Federal Judiciary Office Building, 2/15/2015 1.16 637,887 Freddie Mac: 550M 3/15/2015 0.84 542,200 930M 9/15/2015 0.94 910,913 830M 9/15/2015 0.94 812,972 210M Government Trust Certificate – Turkey Trust, 5/15/2015 1.20 205,346 200M International Bank for Reconstruction & Development, 2/15/2015 0.77 197,512 2,727M Resolution Funding Corporation, 10/15/2015 0.60 2,689,487 2,000M Tennessee Valley Authority, 11/1/2015 1.05 1,951,606 Total Value of U.S. Government Agency Zero Coupon Obligations (cost $12,475,128) 13,861,117 U.S. GOVERNMENT ZERO COUPON OBLIGATIONS—37.9% 8,560M U.S. Treasury Strips, 11/15/2015 (cost $7,476,149) 0.50 8,459,797 Total Value of Investments (cost $19,951,277) 100.0 % 22,320,914 Excess of Liabilities Over Other Assets — (4,658) Net Assets 100.0 % $22,316,256 † The effective yields shown for the zero coupon obligations are the effective yields at June 30, 2013. 72 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2013: Level 1 Level 2 Level 3 Total U.S. Government Agency Zero Coupon Obligations $ — $ 13,861,117 $ — $ 13,861,117 U.S. Government Zero Coupon Obligations — 8,459,797 — 8,459,797 Total Investments in Securities $ — $ 22,320,914 $ — $ 22,320,914 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 73 Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/13) (6/30/13) (1/1/13–6/30/13)* Expense Examples Actual $1,000.00 $1,065.46 $10.75 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.38 $10.49 * Expenses are equal to the annualized expense ratio of 2.10%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2013, and are based on the total value of investments. 74 Portfolio of Investments TOTAL RETURN FUND June 30, 2013 Shares Security Value COMMON STOCKS—55.9% Consumer Discretionary—8.4% 250 Allison Transmission Holdings, Inc. $ 5,770 750 Best Buy Company, Inc. 20,497 250 * BorgWarner, Inc. 21,537 700 CBS Corporation – Class “B” 34,209 1,400 Dana Holding Corporation 26,964 500 Delphi Automotive, PLC 25,345 800 GNC Holdings, Inc. – Class “A” 35,368 300 Home Depot, Inc. 23,241 500 L Brands, Inc. 24,625 150 McDonald’s Corporation 14,850 600 Newell Rubbermaid, Inc. 15,750 600 * Orient-Express Hotels, Ltd. – Class “A” 7,296 700 Pier 1 Imports, Inc. 16,443 500 * Select Comfort Corporation 12,530 900 Staples, Inc. 14,274 200 * Steiner Leisure, Ltd. 10,572 150 * TRW Automotive Holdings Corporation 9,966 250 Tupperware Brands Corporation 19,423 300 Walt Disney Company 18,945 300 Wyndham Worldwide Corporation 17,169 374,774 Consumer Staples—5.6% 600 Altria Group, Inc. 20,994 800 Avon Products, Inc. 16,824 800 Coca-Cola Company 32,088 450 CVS Caremark Corporation 25,731 500 Herbalife, Ltd. 22,570 600 Nu Skin Enterprises, Inc. – Class “A” 36,672 150 PepsiCo, Inc. 12,269 450 Philip Morris International, Inc. 38,979 250 Procter & Gamble Company 19,248 300 Wal-Mart Stores, Inc. 22,347 247,722 Energy—5.6% 250 Anadarko Petroleum Corporation 21,482 200 Chevron Corporation 23,668 400 ConocoPhillips 24,200 100 Devon Energy Corporation 5,188 75 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2013 Shares Security Value Energy (continued) 250 Ensco, PLC – Class “A” $ 14,530 450 ExxonMobil Corporation 40,657 100 Hess Corporation 6,649 550 Marathon Oil Corporation 19,019 250 Marathon Petroleum Corporation 17,765 250 National Oilwell Varco, Inc. 17,225 700 Noble Corporation 26,306 150 Phillips 66 8,837 100 Schlumberger, Ltd. 7,166 500 Suncor Energy, Inc. 14,745 247,437 Financials—5.4% 400 American Express Company 29,904 200 Ameriprise Financial, Inc. 16,176 200 Armada Hoffler Properties, Inc. (REIT) 2,356 500 Discover Financial Services 23,820 100 Financial Select Sector SPDR Fund (ETF) 1,949 500 FirstMerit Corporation 10,015 325 * Health Insurance Innovations, Inc. – Class “A” 3,419 150 Invesco, Ltd. 4,770 700 JPMorgan Chase & Company 36,953 150 M&T Bank Corporation 16,763 150 MetLife, Inc. 6,864 200 Morgan Stanley 4,886 300 PNC Financial Services Group, Inc. 21,876 100 SPDR S&P Regional Banking (ETF) 3,388 500 * Sunstone Hotel Investors, Inc. (REIT) 6,040 550 U.S. Bancorp 19,883 600 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 12,102 400 Wells Fargo & Company 16,508 237,672 Health Care—7.1% 600 Abbott Laboratories 20,928 350 AbbVie, Inc. 14,469 250 * Actavis, Inc. 31,555 150 Baxter International, Inc. 10,390 150 Covidien, PLC 9,426 300 * Express Scripts Holding Company 18,507 76 Shares Security Value Health Care (continued) 700 * Gilead Sciences, Inc. $ 35,847 500 Johnson & Johnson 42,930 50 McKesson Corporation 5,725 550 Merck & Company, Inc. 25,548 300 Omnicare, Inc. 14,313 1,500 Pfizer, Inc. 42,015 400 Thermo Fisher Scientific, Inc. 33,852 500 Warner Chilcott, PLC – Class “A” 9,940 315,445 Industrials—8.5% 300 3M Company 32,805 100 * ADT Corporation 3,985 400 Altra Holdings, Inc. 10,952 200 * Armstrong World Industries, Inc. 9,558 150 Caterpillar, Inc. 12,373 250 Chicago Bridge & Iron Company NV – NY Shares 14,915 300 Dover Corporation 23,298 200 * Esterline Technologies Corporation 14,458 150 Gardner Denver, Inc. 11,277 650 Generac Holdings, Inc. 24,056 700 General Electric Company 16,233 300 Honeywell International, Inc. 23,802 100 IDEX Corporation 5,381 250 ITT Corporation 7,352 50 Lockheed Martin Corporation 5,423 400 Pentair, Ltd. 23,076 50 Raytheon Company 3,306 200 Ryder System, Inc. 12,158 150 Snap-on, Inc. 13,407 500 * TAL International Group, Inc. 21,785 500 Textainer Group Holdings, Ltd. 19,220 250 Triumph Group, Inc. 19,788 650 Tyco International, Ltd. 21,418 300 United Technologies Corporation 27,882 377,908 Information Technology—10.5% 75 Apple, Inc. 29,706 1,100 * ARRIS Group, Inc. 15,785 300 Avago Technologies, Ltd. 11,214 77 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2013 Shares Security Value Information Technology (continued) 300 * Blackhawk Network Holdings, Inc. $ 6,960 300 * CDW Corporation 5,586 1,500 Cisco Systems, Inc. 36,465 150 * eBay, Inc. 7,758 1,300 EMC Corporation 30,706 50 Global Payments, Inc. 2,316 550 Hewlett-Packard Company 13,640 1,000 Intel Corporation 24,220 300 International Business Machines Corporation 57,333 500 Intersil Corporation – Class “A” 3,910 1,000 Mentor Graphics Corporation 19,550 1,600 Microsoft Corporation 55,248 500 * NeuStar, Inc. – Class “A” 24,340 650 Oracle Corporation 19,968 200 * PTC, Inc. 4,906 650 QUALCOMM, Inc. 39,702 800 Symantec Corporation 17,976 400 TE Connectivity, Ltd. 18,216 750 * Yahoo!, Inc. 18,833 464,338 Materials—3.3% 300 Celanese Corporation – Series “A” 13,440 300 Cytec Industries, Inc. 21,975 800 Freeport-McMoRan Copper & Gold, Inc. 22,088 700 International Paper Company 31,017 400 Lyondellbasell Industries NV – Class “A” 26,504 50 Praxair, Inc. 5,758 200 Rock-Tenn Company – Class “A” 19,976 200 RPM International, Inc. 6,388 147,146 Telecommunication Services—1.4% 750 AT&T, Inc. 26,550 700 Verizon Communications, Inc. 35,238 61,788 Utilities—.1% 100 Atmos Energy Corporation 4,106 Total Value of Common Stocks (cost $2,334,884) 2,478,336 78 Shares Security Value EXCHANGE TRADED FUNDS—32.0% Corporate Bond Fund—27.5% 15,106 Vanguard Total Bond Market ETF $1,221,773 Municipal Bond Fund—4.5% 1,900 iShares National AMT – Free Muni Bond ETF 199,576 Total Value of Exchange Trades Funds (cost $1,465,325) 1,421,349 Total Value of Investments (cost $3,800,209) 87.9 % 3,899,685 Other Assets, Less Liabilities 12.1 535,161 Net Assets 100.0 % $4,434,846 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 79 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 2,478,336 $ — $ — $ 2,478,336 Exchange Traded Funds Corporate Bond Fund 1,221,773 — — 1,221,773 Municipal Bond Fund 199,576 — — 199,576 Total Investments in Securities* $ 3,899,685 $ — $ — $ 3,899,685 * The Portfolio of Investments provides information on the industry categorization for common stocks and exchange traded funds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended June 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 80 See notes to financial statements This page left intentionally blank. 81 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2013 CASH EQUITY FUND FOR GROWTH & MANAGEMENT INCOME INCOME GOVERNMENT INCOME INTERNATIONAL Assets Investments in securities: At identified cost $ 9,930,140 $ 64,082,727 $ 83,177,465 $ 30,672,411 $ 261,696,338 $ 90,353,736 At value (Note 1A) $ 9,930,140 $ 84,114,851 $ 83,864,821 $ 30,678,389 $ 404,563,416 $ 118,920,134 Cash 681,149 484,060 1,549,694 103,494 646,502 945,676 Receivables: Investment securities sold — — 758,085 665,214 1,076,901 100,437 Interest and dividends 351 144,510 1,246,859 136,269 469,269 403,271 Trust shares sold 116,016 68,979 114,711 56,071 113,133 96,393 Other assets 971 7,552 8,358 3,101 35,501 12,169 Total Assets 10,728,627 84,819,952 87,542,528 31,642,538 406,904,722 120,478,080 Liabilities Payables: Investment securities purchased — 610,687 1,526,596 648,652 1,292,203 122,628 Trust shares redeemed 230,102 199,227 44,277 11,801 333,146 190,266 Accrued advisory fees — 52,046 53,404 15,293 247,783 76,302 Accrued expenses 9,039 34,991 18,076 10,701 41,953 55,479 Total Liabilities 239,141 896,951 1,642,353 686,447 1,915,085 444,675 Net Assets $ 10,489,486 $ 83,923,001 $ 85,900,175 $ 30,956,091 $ 404,989,637 $ 120,033,405 Net Assets Consist of: Capital paid in $ 10,489,486 $ 61,967,137 $ 104,069,968 $ 31,232,135 $ 269,935,615 $ 105,911,956 Undistributed net investment income — 883,217 2,065,327 271,041 3,038,476 1,155,321 Accumulated net realized gain (loss) on investments and foreign currency transactions — 1,040,523 (20,922,476 ) (553,063 ) (10,851,532 ) (15,599,690 ) Net unrealized appreciation in value of investments and foreign currency transactions — 20,032,124 687,356 5,978 142,867,078 28,565,818 Total $ 10,489,486 $ 83,923,001 $ 85,900,175 $ 30,956,091 $ 404,989,637 $ 120,033,405 Shares of beneficial interest outstanding (Note 2) 10,489,486 4,555,407 13,270,721 3,125,926 10,688,200 6,220,967 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 1.00 $ 18.42 $ 6.47 $ 9.90 $ 37.89 $ 19.29 82 See notes to financial statements 83 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2013 INVESTMENT SELECT SPECIAL TARGET TOTAL GRADE OPPORTUNITY GROWTH SITUATIONS MATURITY 2015 RETURN Assets Investments in securities: At identified cost $ 52,010,877 $ 3,483,241 $ 21,951,503 $ 131,656,255 $ 19,951,277 $ 3,800,209 At value (Note 1A) $ 54,328,633 $ 3,735,619 $ 27,006,098 $ 172,074,151 $ 22,320,914 $ 3,899,685 Cash 322,553 300,408 818,584 794,133 119,844 602,344 Receivables: Investment securities sold 233,576 — — 1,509,340 — — Interest and dividends 711,819 3,958 14,885 60,499 — 2,597 Trust shares sold 39,789 15,392 7,428 46,497 577 47,496 Other assets 5,223 — 1,867 15,737 2,854 — Total Assets 55,641,593 4,055,377 27,848,862 174,500,357 22,444,189 4,552,122 Liabilities Payables: Investment securities purchased — 110,967 — 1,357,975 — 97,778 Trust shares redeemed 71,864 1,166 9,089 195,399 107,471 171 Accrued advisory fees 27,814 2,251 17,279 107,474 11,159 2,582 Accrued expenses 11,057 17,601 8,902 24,625 9,303 16,745 Total Liabilities 110,735 131,985 35,270 1,685,473 127,933 117,276 Net Assets $ 55,530,858 $ 3,923,392 $ 27,813,592 $ 172,814,884 $ 22,316,256 $ 4,434,846 Net Assets Consist of: Capital paid in $ 55,338,357 $ 3,668,842 $ 23,600,172 $ 128,455,799 $ 19,242,867 $ 4,333,290 Undistributed net investment income (loss) 508,913 (4,139 ) 64,335 422,910 492,951 (221 ) Accumulated net realized gain (loss) on investments (2,634,168 ) 6,311 (905,510 ) 3,518,279 210,801 2,301 Net unrealized appreciation in value of investments 2,317,756 252,378 5,054,595 40,417,896 2,369,637 99,476 Total $ 55,530,858 $ 3,923,392 $ 27,813,592 $ 172,814,884 $ 22,316,256 $ 4,434,846 Shares of beneficial interest outstanding (Note 2) 5,146,926 336,657 2,662,741 5,232,286 1,526,307 419,070 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 10.79 $ 11.65 $ 10.45 $ 33.03 $ 14.62 $ 10.58 84 See notes to financial statements 85 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2013 CASH EQUITY FUND FOR GROWTH & MANAGEMENT INCOME INCOME GOVERNMENT INCOME INTERNATIONAL Investment Income Income: Interest $ 5,846 $ 536 $ 2,794,387 $ 386,237 $ 148 $ 237 Dividends — 1,226,175 (a) — — 4,571,947 (b) 1,726,574 (c) Total income 5,846 1,226,711 2,794,387 386,237 4,572,095 1,726,811 Expenses (Notes 1 and 4): Advisory fees 36,117 303,251 322,659 117,838 1,440,056 472,080 Professional fees 6,579 25,327 10,578 6,903 35,196 14,562 Custodian fees and expenses 2,359 2,616 8,482 4,300 11,854 52,115 Reports and notices to shareholders 1,850 5,250 6,224 2,412 18,500 7,249 Registration fees 675 100 753 703 703 703 Trustees’ fees 283 2,267 2,471 916 10,906 3,619 Other expenses 442 4,954 22,585 5,676 17,787 21,106 Total expenses 48,305 343,765 373,752 138,748 1,535,002 571,434 Less: Expenses waived and/or assumed (42,459 ) — — (23,568 ) — — Expenses paid indirectly — (301 ) — — (1,448 ) — Net expenses 5,846 343,464 373,752 115,180 1,533,554 571,434 Net investment income — 883,247 2,420,635 271,057 3,038,541 1,155,377 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 3): Net realized gain (loss) on: Investments — 2,310,159 1,290,398 (83,562 ) 9,245,686 5,305,784 Foreign currency transactions — (29,658 ) Net realized gain (loss) on investments and foreign currency transactions — 2,310,159 1,290,398 (83,562 ) 9,245,686 5,276,126 Net unrealized appreciation (depreciation) of investments — 8,020,939 (2,806,213 ) (967,636 ) 46,418,888 (6,476,885 ) Net gain (loss) on investments and foreign currency transactions — 10,331,098 (1,515,815 ) (1,051,198 ) 55,664,574 (1,200,759 ) Net Increase (Decrease) in Net Assets Resulting from Operations $ — $ 11,214,345 $ 904,820 $ (780,141 ) $ 58,703,115 $ (45,382 ) (a) Net of $7,703 foreign taxes withheld (b) Net of $7,938 foreign taxes withheld (c) Net of $145,825 foreign taxes withheld 86 See notes to financial statements 87 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2013 INVESTMENT SELECT SPECIAL TARGET TOTAL GRADE OPPORTUNITY GROWTH SITUATIONS MATURITY 2015 RETURN Investment Income Income: Interest $ 1,208,604 $ — $ — $ 1,932 $ 576,033 $ 9,343 Dividends — 23,729 (d) 176,284 1,107,224 — 18,575 (e) Total income 1,208,604 23,729 176,284 1,109,156 576,033 27,918 Expenses (Notes 1 and 4): Advisory fees 213,993 8,041 100,207 636,169 86,501 10,048 Professional fees 7,996 12,371 6,617 16,220 6,475 12,371 Custodian fees and expenses 4,388 3,231 993 9,685 2,661 2,332 Reports and notices to shareholders 3,954 999 2,049 10,000 2,200 999 Registration fees 703 650 100 725 100 650 Trustees’ fees 1,654 43 747 4,794 680 54 Other expenses 7,393 2,536 1,234 8,649 1,758 1,689 Total expenses 240,081 27,871 111,947 686,242 100,375 28,143 Less: Expenses waived (42,798 ) — — — (17,300 ) — Expenses paid indirectly — (3 ) — — — (4 ) Net expenses 197,283 27,868 111,947 686,242 83,075 28,139 Net investment income (deficit) 1,011,321 (4,139 ) 64,337 422,914 492,958 (221 ) Realized and Unrealized Gain (Loss) on Investments (Note 3): Net realized gain on investments 434,610 6,311 1,943,128 4,147,638 217,398 3,469 Net unrealized appreciation (depreciation) of investments (3,142,083 ) 241,472 364,403 12,809,253 (821,416 ) 99,881 Net gain (loss) on investments (2,707,473 ) 247,783 2,307,531 16,956,891 (604,018 ) 103,350 Net Increase (Decrease) in Net Assets Resulting from Operations $ (1,696,152 ) $ 243,644 $ 2,371,868 $ 17,379,805 $ (111,060 ) $ 103,129 (d) Net of $67 foreign taxes withheld (e) Net of $64 foreign taxes withheld 88 See notes to financial statements 89 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS CASH MANAGEMENT EQUITY INCOME FUND FOR INCOME GOVERNMENT 1/1/13 to 1/1/12 to 1/1/13 to 1/1/12 to 1/1/13 to 1/1/12 to 1/1/13 to 1/1/12 to 6/30/13 12/31/12 6/30/13 12/31/12 6/30/13 12/31/12 6/30/13 12/31/12 Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 883,247 $ 1,722,353 $ 2,420,635 $ 4,854,875 $ 271,057 $ 632,294 Net realized gain (loss) on investments — — 2,310,159 2,596,405 1,290,398 1,987,179 (83,562 ) 128,376 Net unrealized appreciation (depreciation) of investments — — 8,020,939 3,298,775 (2,806,213 ) 3,252,443 (967,636 ) (169,676 ) Net increase (decrease) in net assets resulting from operations — — 11,214,345 7,617,533 904,820 10,094,497 (780,141) ) 590,994 Dividends to Shareholders Net investment income — — (1,722,352 ) (1,353,452 ) (5,167,402 ) (5,098,995 ) (821,479 ) (863,206 ) Trust Share Transactions * Proceeds from shares sold 12,495,847 22,717,335 1,796,495 4,046,518 3,361,073 5,820,019 1,514,194 5,659,459 Reinvestment of dividends — — 1,722,352 1,353,452 5,167,402 5,098,995 821,479 863,206 Cost of shares redeemed (13,530,935 ) (23,616,279 ) (3,448,309 ) (6,328,801 ) (2,759,733 ) (5,739,644 ) (1,923,428 ) (2,655,218 ) Net increase (decrease) from trust share transactions (1,035,088 ) (898,944 ) 70,538 (928,831 ) 5,768,742 5,179,370 412,245 3,867,447 Net increase (decrease) in net assets (1,035,088 ) (898,944 ) 9,562,531 5,335,250 1,506,160 10,174,872 (1,189,375 ) 3,595,235 Net Assets Beginning of period 11,524,574 12,423,518 74,360,470 69,025,220 84,394,015 74,219,143 32,145,466 28,550,231 End of period † $ 10,489,486 $ 11,524,574 $ 83,923,001 $ 74,360,470 $ 85,900,175 $ 84,394,015 $ 30,956,091 $ 32,145,466 † Includes undistributed net investment income of $ — $ — $ 883,217 $ 1,722,322 $ 2,065,327 $ 4,812,094 $ 271,041 $ 821,463 * Trust Shares Issued and Redeemed Sold 12,495,847 22,717,335 102,181 256,064 503,481 891,423 149,237 544,276 Issued for dividends reinvested — — 100,605 86,372 793,764 809,364 81,094 84,297 Redeemed (13,530,935 ) (23,616,279 ) (193,834 ) (401,229 ) (411,610 ) (882,225 ) (188,898 ) (255,947 ) Net increase (decrease) in trust shares outstanding (1,035,088 ) (898,944 ) 8,952 (58,793 ) 885,635 818,562 41,433 372,626 90 See notes to financial statements 91 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS GROWTH & INCOME INTERNATIONAL INVESTMENT GRADE OPPORTUNITY 1/1/13 to 1/1/12 to 1/1/13 to 1/1/12 to 1/1/13 to 1/1/12 to 1/1/13 to 12/17/12 ** 6/30/13 12/31/12 6/30/13 12/31/12 6/30/13 12/31/12 6/30/13 to 12/31/12 Increase (Decrease) in Net Assets From Operations Net investment income (deficit) $ 3,038,541 $ 6,511,194 $ 1,155,377 $ 1,751,293 $ 1,011,321 $ 1,941,519 $ (4,139 ) $ (5,181 ) Net realized gain on investments and foreign currency transactions 9,245,686 12,684,018 5,276,126 11,040,801 434,610 1,033,660 6,311 — Net unrealized appreciation (depreciation) of investments and foreign currency transactions 46,418,888 35,740,929 (6,476,885 ) 8,785,147 (3,142,083 ) 2,457,373 241,472 10,906 Net increase (decrease) in net assets resulting from operations 58,703,115 54,936,141 (45,382 ) 21,577,241 (1,696,152 ) 5,432,552 243,644 5,725 Dividends to Shareholders Net investment income (6,511,151 ) (4,893,388 ) (1,658,517 ) (1,731,413 ) (2,247,136 ) (2,108,865 ) — — Trust Share Transactions * Proceeds from shares sold 2,478,420 6,558,564 1,737,443 2,944,238 2,805,013 8,746,998 2,691,932 1,023,221 Reinvestment of dividends 6,511,151 4,893,388 1,658,517 1,731,413 2,247,136 2,108,865 — — Cost of shares redeemed (13,428,399 ) (25,063,569 ) (3,444,067 ) (8,402,525 ) (3,042,787 ) (3,666,506 ) (41,130 ) — Net increase (decrease) from trust share transactions (4,438,828 ) (13,611,617 ) (48,107 ) (3,726,874 ) 2,009,362 7,189,357 2,650,802 1,023,221 Net increase (decrease) in net assets 47,753,136 36,431,136 (1,752,006 ) 16,118,954 (1,933,926 ) 10,513,044 2,894,446 1,028,946 Net Assets Beginning of period 357,236,501 320,805,365 121,785,411 105,666,457 57,464,784 46,951,740 1,028,946 — End of period † $ 404,989,637 $ 357,236,501 $ 120,033,405 $ 121,785,411 $ 55,530,858 $ 57,464,784 $ 3,923,392 $ 1,028,946 † Includes undistributed net investment income (deficit) of $ 3,038,476 $ 6,511,086 $ 1,155,321 $ 1,658,461 $ 508,913 $ 1,742,316 $ (4,139 ) $ — * Trust Shares Issued and Redeemed Sold 69,313 208,180 85,769 162,937 248,555 779,078 238,135 102,305 Issued for dividends reinvested 185,980 156,288 82,719 97,107 201,537 195,446 — — Redeemed (367,889 ) (796,099 ) (169,565 ) (464,973 ) (270,061 ) (329,679 ) (3,783 ) — Net increase (decrease) in trust shares outstanding (112,596 ) (431,631 ) (1,077 ) (204,929 ) 180,031 644,845 234,352 102,305 ** Commencement of operations 92 See notes to financial statements 93 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS SELECT GROWTH SPECIAL SITUATIONS TARGET MATURITY 2015 TOTAL RETURN 1/1/13 to 1/1/12 to 1/1/13 to 1/1/12 to 1/1/13 to 1/1/12 to 1/1/13 to 12/17/12 ** 6/30/13 12/31/12 6/30/13 12/31/12 6/30/13 12/31/12 6/30/13 to 12/31/12 Increase (Decrease) in Net Assets From Operations Net investment income (deficit) $ 64,337 $ 134,093 $ 422,914 $ 1,691,876 $ 492,958 $ 1,016,103 $ (221 ) $ (5,740 ) Net realized gain (loss) on investments 1,943,128 416,200 4,147,638 7,699,139 217,398 332,440 3,469 (507 ) Net unrealized appreciation (depreciation) of investments 364,403 1,945,866 12,809,253 5,480,027 (821,416 ) (1,133,929 ) 99,881 (405 ) Net increase (decrease) in net assets resulting from operations 2,371,868 2,496,159 17,379,805 14,871,042 (111,060 ) 214,614 103,129 (6,652 ) Distributions to Shareholders Net investment income (134,084 ) (12,001 ) (1,691,850 ) (932,467 ) (1,016,095 ) (1,049,176 ) — — Net realized gains — — (7,848,959 ) (15,843,166 ) (325,271 ) (261,791 ) — — Total distributions (134,084 ) (12,001 ) (9,540,809 ) (16,775,633 ) (1,341,366 ) (1,310,967 ) — — Trust Share Transactions * Proceeds from shares sold 1,841,200 4,809,095 1,265,269 4,401,985 139,826 934,426 3,390,013 1,074,020 Reinvestment of distributions 134,084 12,001 9,540,809 16,775,633 1,341,366 1,310,967 — — Cost of shares redeemed (775,250 ) (985,335 ) (5,475,387 ) (9,904,431 ) (2,010,992 ) (3,342,303 ) (125,664 ) — Net increase (decrease) from trust share transactions 1,200,034 3,835,761 5,330,691 11,273,187 (529,800 ) (1,096,910 ) 3,264,349 1,074,020 Net increase (decrease) in net assets 3,437,818 6,319,919 13,169,687 9,368,596 (1,982,226 ) (2,193,263 ) 3,367,478 1,067,368 Net Assets Beginning of period 24,375,774 18,055,855 159,645,197 150,276,601 24,298,482 26,491,745 1,067,368 — End of period † $ 27,813,592 $ 24,375,774 $ 172,814,884 $ 159,645,197 $ 22,316,256 $ 24,298,482 $ 4,434,846 $ 1,067,368 † Includes undistributed net investment income (deficit) of $ 64,335 $ 134,082 $ 422,910 $ 1,691,846 $ 492,951 $ 1,016,088 $ (221 ) $ — * Trust Shares Issued and Redeemed Sold 180,430 513,581 38,610 140,935 9,461 58,817 323,417 107,514 Issued for distributions reinvested 13,422 1,282 303,172 527,370 91,311 84,688 — — Redeemed (74,937 ) (105,429 ) (166,490 ) (315,816 ) (133,695 ) (212,093 ) (11,861 ) — Net increase (decrease) in trust shares outstanding 118,915 409,434 175,292 352,489 (32,923 ) (68,588 ) 311,556 107,514 ** Commencement of operations 94 See notes to financial statements 95 Notes to Financial Statements FIRST INVESTORS LIFE SERIES FUNDS June 30, 2013 1. Significant Accounting Policies First Investors Life Series Funds, a Delaware statutory trust (the Trust), is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. The Trust operates as a series fund, issuing shares of beneficial interest in the Cash Management Fund, Equity Income Fund (formerly Value Fund), Fund For Income (formerly High Yield Fund), Government Fund, Growth & Income Fund, International Fund, Investment Grade Fund, Opportunity Fund, Select Growth Fund, Special Situations Fund (formerly Discovery Fund), Target Maturity 2015 Fund and Total Return Fund (each a Fund, collectively, the Funds), and accounts separately for the assets, liabilities and operations of each Fund. The objective of each Fund as of June 30, 2013 is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Equity Income Fund seeks total return. Fund For Income seeks high current income. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Growth & Income Fund seeks long-term growth of capital and current income. International Fund primarily seeks long-term capital growth. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Opportunity Fund seeks long-term capital growth. Select Growth Fund seeks long-term growth of capital. Special Situations Fund seeks long-term growth of capital. Target Maturity 2015 Fund seeks a predictable compounded investment return for investors who hold their Fund shares until the Funds maturity, consistent with the preservation of capital. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. A. Security ValuationExcept as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (OTC) market (including securities listed on exchanges 96 whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities. Securities may also be priced by pricing services approved by the Trust’s Board of Trustees (“the Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. Short-term debt securities that mature in 60 days or less are valued at amortized cost. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If First Investors Management Company, Inc.’s (“FIMCO”) Valuation Committee decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use a pricing service to fair value foreign equity securities in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currency are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. As of June 30, 2013, the Fund For Income held three securities that were fair valued by FIMCO’s Valuation Committee with an aggregate value of $375 representing 0% of the Fund’s net assets and the International Fund held one security that was fair valued by FIMCO’s Valuation Committee with a value of $23,251 representing 0% of the Fund’s net assets. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 under the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer 97 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2013 in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1  Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2  Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3  Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate and municipal bonds, asset backed U.S. Government and U.S. Government Agency securities and Loan Participations are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term notes that are valued at amortized cost are categorized in Level 2. Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are categorized in Level 2. Restricted securities and securities that are fair valued by FIMCOs Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of valuation inputs. The aggregate value by input level, as of June 30, 2013, for each Funds investments is included at the end of each Funds portfolio of investments. B. Federal Income TaxNo provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess 98 of any available capital loss carryovers), to relieve each Fund from all, or substantially all, federal income taxes. At December 31, 2012, capital loss carryovers were as follows: Year Capital Loss Carryovers Expire Not Subject to Expiration Fund Total 2013 2014 2015 2016 2017 2018 Long Term Short Term Equity Income $ 1,238,569 $ — $ — $ — $ 106,976 $ 1,131,593 $ — $ — $ — Fund For Income* 22,211,374 635,915 1,944,836 433,726 3,694,844 15,502,053 — — — Government 469,501 193,688 177,059 37,942 — 60,812 Growth & Income** 18,461,897 — — — 6,158,650 8,039,673 4,263,574 — — International 20,303,269 — — — 10,881,287 8,389,229 1,032,753 — — Investment Grade 3,068,778 — — — 1,923,677 1,145,101 — — — Select Growth 2,848,145 — — — 1,345,614 1,502,531 — — — *Due to a tax free reorganization on November 16, 2007 with the Special Bond Fund that was approved by the Life Series Funds’ Board of Trustees, the Fund will have available for utilization $427,333 in capital loss carryovers that will become available for the taxable year 2013 and will expire in 2014. **Due to a tax free reorganization on December 9, 2011 with the Blue Chip Fund that was approved by the Life Series Funds’ Board of Trustees, the Fund will have available for utilization $1,487,287 in capital loss carryovers that will become available for the taxable year 2013 and will expire in 2017. As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in this fiscal year and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2010–2012, or expected to be taken in the Funds’ 2013 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Foreign Currency Translations and Transactions—The accounting records of the International Fund (the “Fund”) are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the date of valuation. Purchases and sales of investment securities, 99 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2013 dividend income and certain expenses are translated to U.S. dollars at the prevailing rates of exchange on the respective dates of such transactions. The Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. The Fund may enter into spot currency transactions in connection with the settlement of transactions in securities traded in foreign currency to manage exposure to foreign exchange risk between the trade date and the settlement date of such transactions. The Fund could be exposed to risk if counter parties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of spot currency transactions and gains and losses on accrued foreign dividends and related withholding taxes. D. Distributions to ShareholdersDistributions to shareholders from net investment income and net realized capital gains are generally declared and paid annually on all Funds, except for the Cash Management Fund which declares dividends, if any, from the total of net investment income (plus or minus all realized short-term gains and losses on investments) daily and pays monthly. Dividends from net investment income and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sale losses, late loss deferrals, post-October capital losses, net operating losses and foreign currency transactions. E. Expense AllocationExpenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trust are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. F. Use of EstimatesThe preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds and the Funds segregate assets for these transactions on the first business day following the date the securities are purchased. Cost is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Interest income and estimated expenses are accrued daily. Bond premiums and discounts are accreted or amortized using the interest method. Interest income on zero coupon bonds and step bonds is accrued daily at the effective interest rate. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Bank of New York Mellon, custodian for the Cash Management, Fund For Income, Government, Investment Grade and Target Maturity 2015 Funds, may provide credits against custodian charges based on uninvested cash balances of the Funds. For the six months ended June 30, 2013, the Funds did not receive any credits. Brown Brothers Harriman & Co. serves as custodian for the Equity Income, Growth & Income, International, Opportunity, Select Growth, Special Situations and Total Return Funds. Certain of the Funds reduced expenses through brokerage service arrangements. For the six months ended June 30, 2013, the Equity Income, Growth & Income, Opportunity and Total Return Funds’ expenses were reduced by a total of $1,756 under these arrangements. 2. Trust Shares —The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value. The Trust consists of the Funds listed on the cover page, each of which is a separate and distinct series of the Trust. Shares in the Funds are acquired through the purchase of variable annuity or variable life insurance contracts for which a Fund is an investment option. 3. Security Transactions —For the six months ended June 30, 2013, purchases and sales (including paydowns on Government Fund) of securities and long-term U.S. Government obligations (excluding short-term U.S. Government obligations, foreign currencies and short-term securities), were as follows: 101 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2013 Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Equity Income $12,408,803 $14,041,926 $ — $ — Fund For Income 31,659,051 26,660,205 — — Government 9,128,736 9,278,090 3,954,523 3,218,796 Growth & Income 41,027,627 48,587,118 — — International 27,890,523 29,590,506 — — Investment Grade 12,642,601 10,991,076 — — Opportunity 2,772,107 293,185 — — Select Growth 11,765,691 10,456,453 — — Special Situations 48,704,513 48,684,005 — — Target Maturity 2015 — 1,851,524 — — Total Return 2,964,922 143,409 — — At June 30, 2013, aggregate cost and net unrealized appreciation of securities for federal income tax purposes were as follows: Gross Gross Net Aggregate Unrealized Unrealized Unrealized Fund Cost Appreciation Depreciation Appreciation Equity Income $ 64,113,794 $20,513,415 $512,358 $ 20,001,057 Fund For Income 83,532,739 2,141,791 1,809,709 332,082 Government 30,672,411 583,282 577,304 5,978 Growth & Income 263,178,173 145,969,977 4,584,734 141,385,243 International 90,890,163 32,861,040 4,831,069 28,029,971 Investment Grade 52,629,199 2,469,333 769,899 1,699,434 Opportunity 3,483,241 273,626 21,248 252,378 Select Growth 21,951,850 5,572,713 518,465 5,054,248 Special Situations 132,243,126 44,081,096 4,250,071 39,831,025 Target Maturity 2015 19,955,946 2,364,968 — 2,364,968 Total Return 3,801,106 170,448 71,869 98,579 4. Advisory Fee and Other Transactions With Affiliates —Certain officers of the Trust are officers of the Trust’s investment adviser, FIMCO and its transfer agent, Administrative Data Management Corp. (“ADM”). Trustees of the Trust who are not officers or directors of FIMCO or its affiliates are remunerated by the Funds. For the six months ended June 30, 2013, total trustee fees accrued by the Funds amounted to $28,434. 102 The Investment Advisory Agreement provides as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the rate of .75% on the first $250 million of each Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the six months ended June 30, 2013, FIMCO has voluntarily waived $23,568 in advisory fees on Government Fund, $42,798 in advisory fees on Investment Grade Fund and $17,300 in advisory fees on Target Maturity 2015 Fund. During the six months ended June 30, 2013, FIMCO has voluntarily waived $19,439 in advisory fees to limit the Cash Management Fund’s overall expense ratio to .60%. Also, FIMCO has voluntarily waived an additional $16,678 in advisory fees and assumed $6,342 of other Fund expenses to prevent a negative yield on the Fund’s shares. For the six months ended June 30, 2013, total advisory fees accrued to FIMCO were $3,746,960 of which $119,783 was voluntarily waived by FIMCO as noted above. Muzinich & Co., Inc. serves as investment subadviser to the Fund For Income, Vontobel Asset Management, Inc. serves as investment subadviser to the International Fund, Smith Asset Management Group, L.P. serves as investment subadviser to the Select Growth Fund, and Paradigm Capital Management, Inc. serves as investment subadviser to the Special Situations Fund. The subadvisers are paid by FIMCO and not by the Funds. 5. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, 144A securities are deemed to be liquid. At June 30, 2013, the Fund For Income held one hundred seven 144A securities with an aggregate value of $30,955,892 representing 36.0% of the Fund’s net assets, the Government Fund held one 144A security with a value of $407,886 representing 1.3% of the Fund’s net assets, and the Investment Grade Fund held twenty-four 144A securities with an aggregate value of $8,474,654 representing 15.3% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, these Section 4(2) securities are deemed to be liquid. At June 30, 2013, the Cash Management Fund held five Section 4(2) securities with an aggregate value of $2,099,649 representing 20.0% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 103 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2013 6. High Yield Credit Risk The investments of Fund For Income in high yield securities, whether rated or unrated, may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for the holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 7. Litigation The Blue Chip and Equity Income Funds have been named, and have received notice that they may be putative members of the proposed defendant class of shareholders, in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of Tribune Company (the Committee). The Committee is seeking to recover all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company (LBO), including payments made in connection with a 2007 tender offer into which the Blue Chip and Equity Income Funds tendered their shares of common stock of the Tribune Company. On December 9, 2011, the Blue Chip Fund was reorganized into the Growth & Income Fund pursuant to a Plan of Reorganization and Termination, whereby all of the assets of the Blue Chip Fund were transferred to the Growth & Income Fund, the Growth & Income Fund assumed all of the liabilities of the Blue Chip Fund, including any contingent liabilities with respect to pending or threatened litigation or actions, and shareholders of Blue Chip Fund became shareholders of Growth & Income Fund. The adversary proceeding by the Committee has been stayed since it was filed (other than for limited discovery and service of the complaint). The adversary proceeding brought by the Committee has been transferred to the Southern District of New York and consolidated with other similar suits as discussed below. In addition, on June 2, 2011, the Blue Chip and Equity Income Funds were named as defendants in a lawsuit brought in connection with the Tribune Companys LBO by Deutsche Bank Trust Company Americas, in its capacity as successor indenture trustee for a certain series of Senior Notes, Law Debenture Trust Company of New York, in its capacity as successor indenture trustee for a certain series of Senior Notes, and Wilmington Trust Company, in its capacity as successor indenture trustee for the PHONES Notes (together, the Bondholder Plaintiffs) in the Supreme Court of the State of New York. Also on June 2, 2011, the Blue Chip and Equity Income Funds were named as defendants in a lawsuit brought in connection with the Tribune LBO by certain former employees of Tribune (the Employee Plaintiffs) in the Supreme Court of the State of New York. (Both of these suits have been removed to the United States District Court for the Southern District of New York and consolidated with other substantially similar suits against other former Tribune shareholders.) The Bondholder and Employee Plaintiffs also seek to recover payments of the proceeds of the LBO. The extent of the Funds’ potential liability in any such actions has not been determined. The Funds have been advised by counsel that the Funds could be held liable to return all or part of the proceeds received in any of these actions, as well as interest and court costs, even though the Funds had no knowledge of, or participation in, any misconduct. The Equity Income Fund received proceeds of $376,754 in connection with the LBO, representing 0.45% of its net assets as of June 30, 2013. The Blue Chip Fund received proceeds of $288,456 in connection with the LBO, representing 0.07% of the net assets of Growth & Income Fund as of June 30, 2013. The Equity Income and Growth & Income Funds cannot predict the outcomes of these proceedings, and thus have not accrued any of the amounts sought in the various actions in the accompanying financial statements. 8. Name Changes —Effective September 4, 2012, the name of the First Investors Life Series Value Fund was changed to the First Investors Life Series Equity Income Fund. In connection with this name change, the Board approved a new policy for the Fund to invest, under normal circumstances, at least 80% of its net assets (including any borrowings for investment purposes) in equities. The Board also approved a policy that the Fund will provide shareholders with at least 60 days’ notice before changing this 80% policy. No other changes to the Fund’s objective, principal investment strategies or risks as described in the prospectus have been made. The purpose of the change is to more closely align the Fund’s name with its investment strategy. Effective December 17, 2012, the name of the First Investors Life Series Discovery Fund was changed to the First Investors Life Series Special Situations Fund and the name of the First Investors Life Series High Yield Fund was changed to the First Investors Life Series Fund For Income. In connection with the name change to the First Investors Life Series High Yield Fund, the Board approved the removal of the investment policy to invest, under normal circumstances, at least 80% of its net assets in high yield, below investment grade corporate bonds, commonly known as “junk bonds” (those rated below Baa by Moody’s Investors Service, Inc. or below BBB by Standard & Poor’s Ratings Services). There were no changes to the Funds’ objectives, principal investment strategies or risks as described in the prospectus. The purpose of these name changes was to align each Fund’s name with the similarly managed First Investors retail fund. 9. Subsequent Events —Subsequent events occurring after June 30, 2013 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds’ financial statements. 105 Financial Highlights FIRST INVESTORS LIFE SERIES FUNDS The following table sets forth the per share operating performance data for a trust share outstanding, total return, ratios to average net assets and other supplemental data for each fiscal period indicated. PE RS HA R E D ATA RATIOS/ SUPP LEM ENTA L D ATA Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets ** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gains Distributions Period Return * (in millions) Credits (a) Income Expenses (a) Income (Loss) Rate CASH MANAGEMENT FUND 2008 $ 1.00 $ — $ $ — $ $ 2.03 % $ 13 .71 %(b) 2.02 % .96 % 1.77 % N/A 2009 1.00 .002 — .002 .002 — .002 1.00 .17 11 .56 (b) .18 .98 (.24 ) N/A 2010 1.00 — 1.00 .00 12 .23 (b) .00 1.04 (.81 ) N/A 2011 1.00 — 1.00 .00 12 .13 (b) .00 .99 (.86 ) N/A 2012 1.00 — 1.00 .00 12 .12 (b) .00 .99 (.87 ) N/A 2013 ♦ 1.00 — 1.00 .00 † 10 .12 ††(b) .00 †† 1.01 †† (.88 )†† N/A EQUITY INCOME FUND (c) 2008 $ 16.70 $ .40 $ ) $ ) $ — $ $ (29.41 )% $ 58 .85 % 2.47 % N/A N/A 15 % 2009 11.57 .29 1.96 2.25 .36 — .36 13.46 21.03 66 .88 2.45 N/A N/A 11 2010 13.46 .31 1.58 1.89 .29 — .29 15.06 14.32 71 .86 2.25 N/A N/A 21 2011 15.06 .30 (.06 ) .24 .31 — .31 14.99 1.53 69 .87 1.94 N/A N/A 32 2012 14.99 .38 1.29 1.67 .30 — .30 16.36 11.20 74 .87 2.37 N/A N/A 39 2013 ♦ 16.36 .20 2.24 2.44 .38 — .38 18.42 15.10 † 84 .85 †† 2.18 †† N/A N/A 16 † FUND FOR INCOME (d) 2008 $ 7.61 $ .56 $ ) $ ) $ — $ $ (25.86 )% $ 52 .86 % 8.27 % N/A N/A 17 % 2009 5.19 .51 1.12 1.63 .58 — .58 6.24 35.15 66 .90 8.66 N/A N/A 102 2010 6.24 .48 .31 .79 .49 — .49 6.54 13.71 71 .87 7.43 N/A N/A 71 2011 6.54 .43 (.07 ) .36 .48 — .48 6.42 5.66 74 .88 6.68 N/A N/A 63 2012 6.42 .41 .42 .83 .44 — .44 6.81 13.51 84 .88 6.11 N/A N/A 61 2013 ♦ 6.81 .18 (.10 ) .08 .42 — .42 6.47 1.10 † 86 .87 †† 5.63 †† N/A N/A 32 † GOVERNMENT FUND 2008 $ $ .44 $ .24 $ $ — $ $ 6.93 % $ 24 .79 % 4.56 % .94 % 4.41 % 39 % 2009 10.30 .42 — .42 .43 — .43 10.29 4.28 26 .80 3.87 .95 3.72 51 2010 10.29 .32 .16 .48 .42 — .42 10.35 4.82 28 .78 3.11 .93 2.96 54 2011 10.35 .28 .26 .54 .36 — .36 10.53 5.41 29 .81 2.70 .96 2.55 33 2012 10.53 .20 — .20 .31 — .31 10.42 1.95 32 .75 2.10 .90 1.95 46 2013 ♦ 10.42 .09 (.34 ) (.25 ) .27 — .27 9.90 (2.47 )† 31 .73 †† 1.73 †† .88 †† 1.58 †† 40 † GROWTH & INCOME FUND 2008 $ $ .40 $ ) $ ) $ (35.22 )% $ .83 % 1.48 % N/A N/A 28 % 2009 19.76 .27 5.06 5.33 .40 — .40 24.69 28.05 187 .84 1.27 N/A N/A 25 2010 24.69 .50 3.45 3.95 .27 — .27 28.37 16.19 207 .82 1.91 N/A N/A 27 2011 28.37 .44 .25 .69 .50 — .50 28.56 2.37 321 .81 1.51 N/A N/A 26 2012 28.56 .61 4.35 4.96 .44 — .44 33.08 17.45 357 .80 1.87 N/A N/A 21 2013 ♦ 33.08 .29 5.13 5.42 .61 — .61 37.89 16.53 † 405 .79 †† 1.56 †† N/A N/A 11 † 106 107 Financial Highlights (continued) FIRST INVESTORS LIFE SERIES FUNDS PER SHAREDATA RAT IOS/S UPPLE M E N TA L D AT A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Net Realized Net Asset Assets ** Waived or Assumed Value, Investment and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End of Total End of Period Before Fee Investment Investment Turnover of Period (Loss) Investments Operations Income Gains Distributions Period Return * (in millions) Credits (a) Income (Loss) Expenses (a) Income Rate INTERNATIONAL FUND 2008 $ $ $ ) $ ) $ (41.89 )% $ 85 .94 % 1.41 % N/A N/A 128 % 2009 12.63 .65 2.03 2.68 .59 — .59 14.72 23.24 101 1.01 2.30 N/A N/A 53 2010 14.72 .34 1.64 1.98 — — — 16.70 13.45 109 .99 2.15 N/A N/A 35 2011 16.70 .39 (.29 ) .10 .36 — .36 16.44 .64 106 .96 2.26 N/A N/A 32 2012 16.44 .28 3.12 3.40 .27 — .27 19.57 20.85 122 .94 1.53 N/A N/A 41 2013 ♦ 19.57 .19 (.20 ) (.01 ) .27 — .27 19.29 (.12 )† 120 .91 †† 1.84 †† N/A N/A 23 † INVESTMENT GRADE FUND 2008 $ $ $ ) $ ) $ — $ $ (11.60 )% $ 32 .74 % 5.30 % .89 % 5.15 % 133 % 2009 9.16 .69 1.10 1.79 .60 — .60 10.35 20.94 39 .76 5.38 .91 5.23 79 2010 10.35 .51 .41 .92 .53 — .53 10.74 9.26 43 .73 4.62 .88 4.47 55 2011 10.74 .47 .17 .64 .52 — .52 10.86 6.23 47 .71 4.17 .86 4.02 29 2012 10.86 .43 .76 1.19 .48 — .48 11.57 11.23 57 .70 3.73 .85 3.58 28 2013 ♦ 11.57 .20 (.53 ) (.33 ) .45 — .45 10.79 (2.96 )† 56 .69 †† 3.54 †† .84 †† 3.39 †† 20 † OPPORTUNITY FUND 2012■ $ $ ) $ $ — — — $ .60 %† $ 1 16.84 %†† (13.27 )%†† N/A N/A 0 %† 2013
